Title: Memorandum Books, 1790
From: Jefferson, Thomas
To: 


          1790.
          
            
              Jan.
              3.
              
              Pd. for 3 doz. eggs 1/.
            
            
              
              4.
              
              Gave Patsy for small hhd. exp. 10/.
            
            
              
              5.
              
              Gave in charity 6/.
            
            
              
              6.
              
              Pd. for 14. turkies 28/.
            
            
              
              10.
              
              Gave Patsy for hhd. exp. 8/6. pd. for do. 2/6.
            
            
            
              
              11.
              
              Gave Dabney Carr 12/.
            
            
              
              Sent by do. to Mr. Maury £6–5 for his first quarter. Note I had recd. £4–17 of this from my sister Carr being part of £6–5 she had recd. from Colo. N. Lewis for me.
            
            
              
              17.
              
              Gave Patsy for small exp. 11/.
            
            
              
              22.
              
              Gave servt. at Cocke’s quarter, Bremo 3/.
            
            
              
              24.
              
              Gave Patsy for small ex. 11/.
            
            
              
              28.
              
              Pd. my note to Pet. Barnard for 7/6 Oct. 13. 1774.
            
            
              Feb.
              1.
              
              Gave Patsy for small hhd. exp. 11/.
            
            
              
              12.
              
              Do. do. 11/.
            
            
              
              20.
              
              Pd. Davy 2/6 John 5/.
            
            
              
              21.
              
              Gave Patsy for small hhd. exp. 10/.
            
            
              
              Pd. servt. for a letter 1/6.
            
            
              
              23.
              
              My daughter Martha is this day married to Thos. Mann Randolph junr.
            
            
              
              Pd. Mr. Maury marriage fee £4–16.
            
            
              
              28.
              
              Pd. John Nicholas the licence fee 26/8.
            
            
              
              Gave Patsy for small exp. 6/.
            
            
              
              Pd. Jupiter old acct. for leather 3/ servts. 26/8.
            
            
              Mar.
              1.
              
              Pd. Anthony 26/8 which @ 56/ per month overpays the month 9/4 which he is to work out.
            
            
              
              Gave Bob for expences to Alexandria 62/8.
            
            
              
              Gave Patsy 3/.
            
            
              
              Left Monticello.
            
            
            
              
              Pd. forage at Frog ordinary 4/6.
            
            
              
              Pd. ferrge. & entt. at Quarles’s Columbia for my family 53/4.
            
            
              
              2.
              
              Pd. forage at Goochld. C. H. 7/3 a smith 9d.
            
            
              
              3.
              
              Gave Phill for expences from Tuckahoe up 6/.
            
            
              
              4.
              
              Ferrge. & ferrymen to & from Manchester 2/3.
            
            
              
              Settled with James Lyle my balance to Kippen & co. & Henderson McCaul & co. at £1402–11–2 sterling with interest from Apr. 19. 1783 till paid. Note this does not include my bond to R. Harvie assigned to them in 1775. and notified to me in a note from R. Harvie to have been so assigned, which assignment tho’ erased is still legible on the bond, and a subsequent one made to James Lyle to authorize the demand of interest during the war. But it is Kippen & co.’s property as Lyle acknowledged to me. The errors of R. Harvie’s acct. previous to that bond are to be settled, the bond corrected, & a paimt. of £70. by R. Anderson & H. Mullins credited, tho not indorsed on the bond. Note I gave bonds to Henderson McCaul & co. for my balance paiable as follows.
            
            
              
                £ Princip. Interestwhole instalmt.  paiable July 19.  term of int.    y  m   461– 8– 8  167– 5–4  628–14 1790.  7 – 3   141–11–10  58– 8–2  200– 1791.  8 – 3   136–15– 0  63– 5–0  200– 1792  9 – 3   132– 4– 6  67–15–6  200– 1793 10 – 3   128– 0– 0  72– 0–0  200– 1794 11 – 3   402–11– 2  246–11–2  649– 2–6 1795 12 – 3   1402–11– 2  
            
            
              
              I am to have credit on the first bond for the £300. sterl. I have paid to McCaul the last year.
            
            
              March
              6.
              
              Gave bonds to Hanson for my part of Mr. Wayles’s debt as follows.
            
            
            
              
                Principal Interest  whole instalmt.   paiable July 19  term of int.    £  s  d   £  s d  £  s d  y  m    353–19–6  146– 0– 6   500–0–0 1791  8 – 3    341–17–7  158– 2– 5  500 1792  9 – 3    330–11–7  169– 8– 5  500 1793 10 – 3    320– 0–0  180– 0– 0  500 1794 11 – 3    310– 1–5  189–18– 7  500 1795 12 – 3    601–10–1  398– 9–11 1000 1796 13 – 3    551– 8–2  392–17– 6  944–5–8 1797 14 – 3    2809– 8–4 1634–17– 4 4444–5–8  
            
            
              Mar.
              6.
              
              Pd. for a letter 5/.
            
            
              
              7.
              
              Pd. for washing 4/ gave James 26/8.
            
            
              
              Note Bowden presents me my bond to Mazzei dated Jan. 29. 1779. for 146–4–6. paiable with int. from Nov. 4. 1778. There is no assignmt. of it, & if it has never been otherwise paid it is overpd. by the money advanced to Mazzei ante. Deprecian. @ 8 for 1. makes it £18–5–7.
            
            
              
              There is a balance of £19–10 due from me to Mr. Eppes. Pd. him 53/4 and gave order to A. Donald to pay him £16–16–8.
            
            
              
              Pd. 2 seats & my baggage in the stage to Fredsbg. £3–3s.
            
            
              
              Sold my Poplar forest tobo. (overseers parts excepted) to A. Donald for 26/. He to receive it there. Gave him order for it accordingly.
            
            
              
              Lodged with Augustine Davies 69. maps to be sold @ 4/ each. He to have a commission.
            
            
              
              Pd. barber 5/.
            
            
              
              Gave Quarrier order on A. Donald for £5–5 for repairs of chariot.
            
            
              
              Recd. of A. Donald £60–17–8.
            
            
              
              Gave Patsy £14.—Polly 26/8.
            
            
              
              Credit Colo. Monroe a fee £10. in the suit to be brought by Jones v. Richd. Randolph’s representatives & Mr. Wayles’s & charge it to Mr. Wayles’s estate.
            
            
              
              Sent to James Lyle an order on A. Donald for £325. sterl. to be paid on or before July 19. for Henderson McCaul & co. which I expect will make good my instalment of that date.
            
            
              
              Inclosed to Mr. Nichs. Lewis an order on A. Donald in favr. of Dr. Walker for £36–7–11 with int. from Sep. 10. 1787. which balances all accounts with him.
            
            
              
              8.
              
              Set out from Richmd. for New York.
            
            
              
              Pd. breakfast at Goodall’s 3/3.
            
            
              
              9.
              
              Pd. lodgg. &c. Bowling green 8/ servt. 1/6.
            
            
              
              Pd. 2. blankets 24/.
            
            
              
                Pd. at Fredsbgh.  driver 1/6—entt. 1/3.   Mr. Fitzhugh a cloak 50/—stockgs. 3/.   passage to Alexandria 52/.  
            
            
              
              10.
              
              Dumfries. lodging &c. 7/10 servt. 7½d.
            
            
              
              Colchester. breakfast 4/4.
            
            
              
              
              
                Alexandria.  barber 1/6.  mending saddle 5/ halters 6/. recd. here Mr. W. Fitzhugh’s horse Tarquin 9. or 10 years old, got by Eclipse out of Peyton Randolph’s roan mare who was of the blood of Monkey, Othello & Dabster. I am to pay £75. Excels in 2. mile heats 140. ℔. 
            
            
              
              11.
              
            
            
              
              
              
            
            
              
              11.
              
                Alexandria.  pd. barber 1/6.   washing 4/6—baggage to Baltimore 200 ct. 30/8.   entt. at Wise’s £6–0–6.   servts. 6/.  
            
            
              
              12.
              
            
            
              
              
              
            
            
              
              
              
            
            
              
              Ferrge. to Georgetown 3/.
            
            
              
              Maryland & Pennsylva. currency
            
            
              
              Pd. portage of baggage from Alexa. to George T. 15/.
            
            
              
              Pd. 2. seats in stage to Baltimore 44/.
            
            
              
              Gave James for expences 7/6.
            
            
              
              13.
              
              Gave Bob for do. 23/4.
            
            
              
              Pd. entt. at Bladensbg. 26/4—servt. 1/3.
            
            
              
              
              
                Baltimore  pd. barber 1/6.   do. 1/6.   gave Bob for exp. to Philada. £3—10s.   pd. entt. at Grant’s 38/10.   gave servt. 3/9.   pd. portage from Georgetown 15/2.  
            
            
            
              
              14.
              
            
            
              
              
              
            
            
              
              
              
            
            
              
              15.
              
            
            
              
              
              
            
            
              
              Stone house. servt.’s breakfast 1/5 cyder 1/.
            
            
              
              Bushtown. entt. 7/6.
            
            
              
              
              
                Charlestown.  portage & 2 seats from Baltim. to Philada. £8–3s–4d.   lodging & tea &c. 6/.   servt. 1/.  
            
            
              
              
              
            
            
              
              16.
              
            
            
              
              
              
              Newport. servt.’s dinner 1/6.
            
            
              
              
              
                Chester.  driver 1/6.   lodging, tea &c. 6/6 servt. 1/10 balce. of expences 18/6.  
            
            
              
              17.
              
            
            
              
              
              
                Philadelphia.  driver 1/6 barber 1/6.   portage & 2. seats to New York £5–17–6.   borrowed of Mr. Sterritt £9–5s–7d.   gave Bob for expences to N. York £6–2–6.   pd. entertt. at Indian queen 15/3 servt. 3/9.  
            
            
              
              
              
            
            
              
              
              
            
            
              
              18.
              
            
            
              
              
              
            
            
              
              19.
              
              Trenton. pd. lodgg. &c. 8/4.
            
            
              
              Princeton. barber 1/6 breakft. 3/9 driver 1/10.
            
            
              
              20.
              
              Brunswick. pd. lodgg. &c. 8/4 servt. 1/10.
            
            
              
              Woodbridge. breakft. 3/.
            
            
              
              21.
              
              Elizabeth T. point. pd. lodgg. &c. 9/ servt. 1/3.
            
            
              
              Arrived at N. York.
            
            
              
              New York
            
            
              Mar.
              22.
              
              Recd. back from Bob 19/.
            
            
              
              Repd. him his former advances 24/.
            
            
              
              Pd. coach hire 9/—do. 2/.
            
            
              
              23.
              
              Pd. portage to city tavern 10/.
            
            
              
              24.
              
              Pd. Wood pr. slippers 17/ mending boots 2/ boy 1/.
            
            
              
              Pd. for a book 4/ coach hire 2/.
            
            
            
              
              25.
              
              Pd. shoes for Bob &c. 9/6.
            
            
              
              26.
              
              Pd. washing 16/8 visiting cards 5/ gloves 6/.
            
            
              
              27.
              
              Pd. coach hire 8/.
            
            
              
              29.
              
              Pd. for books 16/.
            
            
              
              Took Bruce’s house, Maiden lane 57. for a year @ £100. The owner pays the taxes.
            
            
              
              30.
              
              Pd. for an ink pot 3/.
            
            
              Apr.
              1.
              
              Pd. for blacking 3/.
            
            
              
              2.
              
              Pd. coach hire 3/.
            
            
              
              3.
              
              Recd. from Leroy & Bayard £50.
            
            
              
              Pd. Mrs. Dunscombe on acct. £12.
            
            
              
              Pd. Roberts for a hat £3–4.
            
            
              
              5.
              
              Pd. washing 21/5.
            
            
              
              7.
              
              Pd. Pollock for 25. yds. linen £10. chamb. pot 1/9.
            
            
              
              Pd. for tooth pick case 8/.
            
            
              
              8.
              
              Repd. Mr. Sterritt the 24⅔ Dollars borrowed ante Mar. 17.
            
            
              
              9.
              
              Pd. Pollock for a yd. of linen 9/.
            
            
              
              10.
              
              Pd. shoeing horse 7/—washing 14/2.
            
            
              
              11.
              
              Returned to A. Donald James Brown’s bill of exchange on Donald & Burton for £50. sterl. which he had furnished me with at Richmond in case I should have occasion for it on the road.
            
            
            
              
              14. 
              
              Pd. for 2¾ yds. of cambrick £3–17.
            
            
              
              Pd. for 4 yds. green baise 16/—seals 6/—book 8/.
            
            
              
              17.
              
              Gave J. Trumbull order on Leroy & Bayard for 6. Guineas being half my subscription for 2 sets of engravings from his Bunker’s hill & Death of Montgomery.
            
            
              
              18.
              
              Pd. coach hire 2/.
            
            
              
              19.
              
              Pd. subscription to Collis for his roads 16/—washing 9/8.
            
            
              
              21.
              
              Recd. lres. from McCaul & Lyle acknolg. rect. of money on Grand’s bill of £124. ante Aug. 1. and Paradise’s of £176. to be credited to me as pd. Aug. 15. 1789. Int. on that to July 19. 1790. will be £13–18–4 which with A. Donald’s paimt. of £325. ante Mar. 7 amountg. to £638–18–4 will overpay my 1st. bond £10–4–4 to be credited on my 2d. as pd. July 19. 1790.
            
            
              
              Martins appear to-day.
            
            
              
              22.
              
              Pd. for caracature 12/6.
            
            
              
              23.
              
              Pd. barber a month’s shaving & dressing 20/.
            
            
              
              24.
              
              Pd. shoeing 2 horses all round 14/.
            
            
              Apr.
              26.
              
              Pd. a week’s washing 12/11.
            
            
              
              31.
              
              Pd. carmen 3/.
            
            
              May
              1.
              
              Gave Mrs. Dunscombe order on Leroy & Bayard for balance in full to this day £36–4.
            
            
              
              Pd. for 6. yds. green bays 4½ feet wide 24/.
            
            
              
              Pd. for 1. oz. bark 3/.
            
            
            
              
              3.
              
              Pd. washing 12/9—4. 1 oz. bark 3/—7. Do. 3/.
            
            
              
              8.
              
              Agreed with Jacob Cook as house servant at 6. Doll. a month. He clothe himself & wash.
            
            
              
              10.
              
              Pd. for washing 13/3—bark 3/.
            
            
              
              11.
              
              Gave James for a pr. shoes 9/.
            
            
              
              18.
              
              Recd. of Leroy & Bayard £50.—pd. washg. 10/10.
            
            
              
              21.
              
              Gave Bob to pay for pr. shoes 9/ pd. for medecine 2/.
            
            
              
              22.
              
              Pd. Robertson for 3 pr. sheets, 3. tablecloths, 15 towels £14–1–3.
            
            
              
              Pd. Mrs. Dunscombe making shirts &c. £4–3.
            
            
              
              François Seche comes into my service on same terms of Jacob Cook, except as to a pr. boots.
            
            
              
              23.
              
              Repd. Mr. Barclay cost of mendg. watches Philadelphia 24/.
            
            
              
              24.
              
              Pd. washing 12/10.
            
            
              
              25.
              
              Pd. for picture frames 40/ Indian rubber 2/.
            
            
              
              Pd. for 3. qts. Balsamum Canadense for M. Deville 24/.
            
            
              
              26.
              
              Pd. for box for do. 3/.
            
            
              
              27.
              
              Pd. Buckle for pr. plated candlesticks 45/ snuffers 8/.
            
            
              
              28.
              
              Gave Bob to pay Gibson, Surgeon 37/4—pd. for tubs 27/.
            
            
              
              29.
              
              Pd. for 2 ℔ tea 24/—for a book 16/—Mr. Remsen ink pot 2/6.
            
            
              
              30.
              
              Pd. for medecine 5/.
            
            
              
              31.
              
              Pd. for wood 10/—a pr. brass handirons £3–10.
            
            
              June
              1.
              
              Pd. for washing 9/6—pr. tongs & shovel 22/.
            
            
              
              Pd. Berry & Rogers for 1 doz. knives & 1 doz. forks £4. pr. carvg. do. 12/.
            
            
              
              Pd. for coffee pot 2/6—teakettle 16/6—coffee mill 7/.
            
            
              
              Pd. Vance freight of Phaeton from Alexandria £4.
            
            
              
              2.
              
              Pd. for coffee pot 4/—brooms 8/.
            
            
              
              Recd. of Leroy & Bayard £50.
            
            
            
              
              Pd. Grigg’s bill for plated spoons, ladle, & lookg. glass £12–3.
            
            
              
              Pd. for pans &c. 25/.
            
            
              
              Removed to Maiden Lane No. 57.
            
            
              
              Gave James for hhd. xp. 10/.
            
            
              
              3.
              
              Pd. for razors &c. 31/2—cooper’s ware 10/—2 flower pots 2/6.
            
            
              
              Shoeing & doctoring horses 11/.
            
            
              
              Pd. Farquhar for 12. bottles Madeira £3–12.
            
            
              
              4.
              
              Gave Kipp ord. on Leroy & Bayard for £16–14–3 in part paimt.
            
            
              
              Pd. for an oz. red bark 3/6.
            
            
              June
              5.
              
              James for hhd. xp. 20/—Jacob 1. doz. bott. cyder 7/6.
            
            
              
              7.
              
              Pd. James for washing 17/5 for Corrie 12/ for hhd. xp. 7/7 = 37/.
            
            
              
              Overpd. him also 3/—gave Bob for expences to Fredsbg. £8.
            
            
              
              8.
              
              Heard the first whip-poor-will.
            
            
              
              9.
              
              Pd. for 2. necessary tubs 8/.
            
            
              
              10.
              
              Gave James for hhd. exp. 18/.
            
            
              
              Pd. Robert Tree, barber in full 30/.
            
            
              
              Gave Mrs. Dunscombe order on Leroy & Bayard in full for £34–15–9.
            
            
              
              Gave her servant 18/.
            
            
              
              Pd. for print of the President by Wright 8/.
            
            
            
              
              11.
              
              Pd. James for hhd. xp. 5/.
            
            
              
              Pd. Berry & Rogers for brushes &c. 7/9.
            
            
              
              12.
              
              Pd. baker 12/—James hhd. xp. 28/—2 ℔ butter 2/.
            
            
              
              Pd. Jacob Cook in part of month’s wages 20/.
            
            
              
              Pd. carpenter blocks for bedstead 12/—Robertson a teaboard 6/.
            
            
              
              2 flower pots 2/6—a foot-mat 8/.
            
            
              
              13.
              
              James hhd. xp. 6/. 14. Do. do. 20/—Jacob blackg. &c. 8/.
            
            
              
              15.
              
              James hhd. xp. 16/.
            
            
              
              Gave Kip order on Leroy & Bayard £33–10–10.
            
            
              
              16.
              
              James hhd. xp. 20/—Farquhar 1. doz. bottles porter 20/.
            
            
              
              17.
              
              James balce. hhd. xp. 7/9—on acct. 8/3 = 16/.
            
            
              
              Hickler shoeing 2. horses 14/.
            
            
              
              18.
              
              James balce. hhd. xp. 1/4—on acct. 9/8 = 11/.
            
            
              
              Had 11 doz. & 3. bottles cyder bottled.
            
            
              
              19.
              
              James balce. hhd. xp. 8/3—on acct. 11/9 = 20/.
            
            
              
              Do. for shoes 9/.
            
            
              
              21.
              
              James balce. 10/9 on acct. 7/3 = 18/.
            
            
              
              Recd. of Leroy & Bayard £40.
            
            
              
              Pd. Jacob for Mrs. Dunscombe £2–1.do. his own wages down to June 30. £3–4–10.
            
            
              
              Gave James for himself 32/.
            
            
              
              Pd. him a bill for washing 14/10.
            
            
              
              Pd. Jacob for a bootjack 6/.
            
            
              
              22.
              
              Pd. Francis his wages to June 30. £3–0–10.
            
            
              
              James balce. hhd. exp. 3/11—on acct. 11/1 = 15/.
            
            
              
              23.
              
              Pd. the washerwoman on acct. 10/ James bal. 3/8. on acct. 6/4 = 10/.
            
            
              
              Pd. Grigg for a pr. of silver ladles &c. £3–6–6.
            
            
              
              Pd. for another engraving of General Washington by Wright 8/.
            
            
              
              Pd. subscription for Bartram’s travels 16/.
            
            
              
              24.
              
              James balce. 16/4 + on acct. 15/8 = 32/.
            
            
              
              25.
              
              Do. balce. 19/3 + on acct. 5/9 = 25/.
            
            
              
              26.
              
              Do. bal. 8/6 + on acct. 10/ = 18/6 pd. for pencils 2/.
            
            
              
              28.
              
              Do. 25/ + 11/ = 36/—29. Do. 5/4 + 14/8 = 20/.
            
            
              
              30.
              
              Do. balce. 13/9.
            
            
              July
              1.
              
              Pd. for a tin vessel 10/.
            
            
            
              
              2.
              
              James balce. 9/4 on acct. 5/6 = 14/10—3. Do. 13/9 + 14/3 = 28/.
            
            
              
              4.
              
              Do. 12/3 + 3/9 = 16/.
            
            
              
              5.
              
              Do. on account 8/—Dash for iron pan 21/.
            
            
              
              6.
              
              Washerwoman on acct. 10/.
            
            
              
              James 1/3 + 23/9 = 25/.
            
            
              
              Pd. Farquhar 1. doz. bottles Madeira £3–12. 1. bottle claret 4/6.
            
            
              
              7.
              
              James 25/7 + 4/5 = 30/—8. Do. 1/ + 5/ = 6/.
            
            
              
              9.
              
              Do. 2/ + 7/ = 9/—wood 12/3.
            
            
              
              Recd. from the treasury salary as Secretary to June 30. 972.22 Doll.
            
            
              
              Pd. Williams acct. for china, glass &c. £20–11–6.
            
            
              
              Pd. Robertson acct. for linen &c. £15–1–9.
            
            
              
              Pd. for cleaning cellar 2/.
            
            
              
              10.
              
              Pd. Hinton acct. hanging bells £2–8–9.
            
            
              
              Pd. Robertson for gloves 3/6.
            
            
              
              James 15/7 + 4/5 = 30/.
            
            
              
              Grease for wheels going to Fort Washington 1/.
            
            
              
              11.
              
              Expences at Hell-gate 4/.
            
            
              
              12.
              
              Paid Baehr the taylor’s bill in full £26–15–2.
            
            
              
              Paid washerwoman in full to this day 33/4½. Henceforward I am to give her at the rate of £20. a year.
            
            
              
              James 9d + 7/3 = 8/.
            
            
              
              Pd. Haight the sadler’s bill £14–15.
            
            
              
              Pd. Graham, the tinman’s bill 27/.
            
            
              
              Pd. Mr. Pintard for the cyder ante June 18. 48/.
            
            
            
              
              
              
              Pd. Berry & Rogers for map 16/ spurs 28/ plated cruet stand £5–12 = £7–16.
            
            
              
              13.
              
              Pd Mrs. Dunscombe making 4. pr. ruffles 9/.
            
            
              
              James 8d + 7/4 = 8/ marking stockings 4/6 spurleathers 4/.
            
            
              
              Carrying plants to Brannin’s 1/6—gum elastic 3/6.
            
            
              
              Shoeing horse 7/.
            
            
              
              15.
              
              James on acct. 10/.
            
            
              
              16.
              
              Do. 3/1 + 13/11 = 17/—Stewart 1. ℔ tea 12/.
            
            
              
              Pd. Elsworth keepg. 3. horses from Mar. 21. to July 21 £42.
            
            
              
              Pd. Hallet repairs of Phaeton £19–8.
            
            
              
              Pd. Anderson 2½ doz. green chairs &c. £12–10.
            
            
              
              Pd. Fenno a years gazette 24/.
            
            
              
              17.
              
              Pd. Robertson 6. pr. stockgs. thrd. 57/ umbrella £3–10 = £6–7.
            
            
              
              Pd. Burling cabinet work in part £100.
            
            
              
              Pd. Stevenson for Kitchen irons £5–10–6.
            
            
              
              James £2–3–3 + 2/9 = £2–6.
            
            
              
              Jacob in part of his wages 30/.
            
            
              
              Gave ferrymen crossing at Brooklyn 1/.
            
            
              July
              18.
              
              Gave horseler at Jamaica 1/.
            
            
            
              July
              18.
              
              Pd. breakfast &c. at Flushing 5/6.
            
            
              
              Dinner &c. at Jamaica 21/ ferrymen Brooklyn 1/.
            
            
              
              19.
              
              Butter 1/5—polishing dividers 1/ basting ruffles 1/6.
            
            
              
              20.
              
              James 4/1 + 9/11 = 14/.
            
            
              
              Jacob Cock leaves me & Matteo enters my service @ 6.D.
            
            
              
              21.
              
              James 20/—wood 11/6.
            
            
              
              22.
              
              James 30/4 + 19/8 = 50/.
            
            
              
              23.
              
              Freight of Coffee from Philada. 2/—James 4/3 + 11/9 = 16/.
            
            
              
              The first kildees I have seen this year.
            
            
              
              24.
              
              James 7/3 + 8/9 = 16/—the necessary 2/.
            
            
              
              Pd. Capt. White the freight of hams 28/.
            
            
              
              Pd. Colo. Griffin for case of Italian wine 30/6.
            
            
              
              26.
              
              James 5/11 + 8/1 = 14/—charity 5/.
            
            
              
              27.
              
              Shoeing 2. horses 14/—James 6d + 8/6 = 9/.
            
            
              
              29.
              
              Gosman, carpenter’s bill £3–15–8.
            
            
              
              30.
              
              James 17/10 + wood 12/7 = 30/5.
            
            
              
              Colles continuation of map 16/.
            
            
              
              Pd. at library for loan of book 12/6.
            
            
              
              31.
              
              James 15/9 + 10/3 = 26/.
            
            
              Aug.
              1.
              
              Pd. Mr. Tenche Coxe for his bror., for 109. ℔ E. India coffee @ 1/5 £7–15–5.
            
            
              
              2.
              
              James 6/7 + 1/5 = 8/ washing woman on acct. 30/.
            
            
              
              3.
              
              James 11d. + 2/1 = 3/.
            
            
              
              Pd. servants wages. Francis 48/ James 37/4 Matthew 20/.
            
            
              
              4.
              
              Signed bills of exchange on Messrs. Willinks & V. Staphorst for 4036. florins courant paiable at 60. days sight to Leroy & Bayard for arrears of salary with the approbation of Colo. Hamilton who wrote to them accordingly. The bills were dated July 31. to make them agree with his lre. Note these were sold @ 3/1 the gelder (the par is 3/2½) so they come to £622–4–5 N. Y. currcy. which I leave in the hands of Leroy & Bayard. It is equal to £350. sterl.
            
            
              
                 £   Pd. Robert & Peter Bruce  a quarter’s rent    27–7–3   grocery bill 17–2–1   44–9–4  
            
            
              
              5.
              
              Pd. Colles subscription for map 8/—James 16/.
            
            
              
              6.
              
              James 4/5 + 11/10 = 16/3.
            
            
              
              Ignatius Schneider (of John street) for Fresco painting £5–12–10.
            
            
              
              7.
              
              James 13/4 + 10/8 = 24/.
            
            
              Aug.
              9.
              
              James 5/ + 24/ = 29/—Necessary 2/.
            
            
              
              Gave Oldershaw for Richd. Kipp ord. on Leroy & Bayard for 2 half Venetian blinds £4–16.
            
            
              
              10.
              
              James 6/4 + 5/8 = 12/.
            
            
              
              11.
              
              Stewart 1. ℔ hyson tea 12/.
            
            
              
              12.
              
              James 8/4 + 3/8 = 12/—painting a shelf 5/.
            
            
              
              13.
              
              James 7/11 + 1/1 = 9/—
            
            
              
              Kip in full order on Leroy & Bayard for £10–17–1.
            
            
              
              14.
              
              James balance 8/2.
            
            
              
              Recd. of Leroy & Bayard £30.
            
            
              
              Recd. by warrant from the Treasury 500. Dollars, which I paid immediately to Colo. Humphreys for a public purpose known to the President, Colo. Hamilton, Mr. Madison & Mr. Brown. Not to be entered in my private acct. as it no ways concerns me but as minister for the foreign department.
            
            
              
              Pd. James on acct. 10/—Roosevelt 3. feather fans 24/.
            
            
              
              Pd. for gloves 5/—watermelons 2/.
            
            
              
              15.
              
              Set out for Rhode island with the President.
            
            
            
              
              21.
              
              Retd. from do. to New York.
            
            
              
              Pd. James on acct. 8/.
            
            
              
              23.
              
              Pd. for seeing Cougar from Paraguay 1/.
            
            
              
              James on acct. 8/.
            
            
              
              Gave order on Leroy & Bayard in favr. of Ludlow & Gold on Wm. Fitzhugh’s bill on me for the horse bought ante Mar. 11. for 250. Doll.
            
            
              
              24.
              
              Recd. of Leroy & Bayard £40.
            
            
              
                £Pd. James the Mason’s account1–5 Arcularius the baker’s do. 4–6  bill for washing 1–4–6   balance of Washing acct. 7–3   balance hhd. exp. 17/5 + 2/ on acct.   19–5   8–2–2  
            
            
              
              Pd. Haight for 2 horse collars £5.
            
            
              
              Pd. for wood 12/2.
            
            
              
              25.
              
              James for hhd. xp. 1/3 + for necessaries for himself 18/9 = 20/.
            
            
              
              Recd. of Mr. J. Blair for Philip Mazzei £8–14–6¾ Virga. curcy. = 157₶–2.
            
            
              
              26.
              
              James for necessaries 6/3 + hhd. exp. 3/6 + 10/3 = 20/.
            
            
              
              27.
              
              Do. hhd. xp. 4d + 8/8 = 9/.
            
            
              
              28.
              
              Francis small exp. 2/—James 14/10 + 5/2 = 20/.
            
            
              
              Mr. Remsen for books 16/6.
            
            
              
              Pd. Prince for a bedstead 40/.
            
            
              Aug.
              30.
              
              Pd. Baehr the taylor in full £4–2.
            
            
              
              
              
               Corrie for ice £3.
            
            
              
              
              
               Strickler for horseshoeing 21/.
            
            
              
              
              
               Farquhar 1. doz. Madeira £3–12. 1. doz. porter 20/.
            
            
              
              
              
               Williams wash basons 4/.
            
            
              
              
              
               Bruce grocer’s bill in full £1–17.
            
            
              
              
              
               Berry & Rogers acct. for powder &c. £2–4–3.
            
            
              
              
              
               Allen bookbinding 30/6.
            
            
              
              
              
               Lawrence ¼ ℔ red bark 10/ toothbrushes 2/.
            
            
            
              
              Recd. of Leroy & Bayard balance due to me £114–2–5.
            
            
              
              Pd. Burling cabinet work in full £43–12.
            
            
              
               Anderson do. £10.
            
            
              
               Vail, packer £5–6–6.
            
            
              
               Stuard 3½ ℔ tea 46/6.
            
            
              
               a cord 2/6—hatchet 2/6.
            
            
              
              31.
              
              Pd. baker in full 12/6 cooper 3/.
            
            
              
              James hhd. xp. 10/7—washing woman 28/.
            
            
              
              Recd. of James Madison 15. Doll.
            
            
              
              Gave James £3–14—pd. Matthew wages 48/.
            
            
              
              Pd. Elsworth in full £16–3.
            
            
              Sep.
              1.
              
              Left N. York.
            
            
              
              Eliz. town point. pd. ferrge. &c. 14/4 do. for servts. back 3/.
            
            
              
              Pd. Francis his wages 48/.
            
            
              
              
              
                Brunswic.  pd. at Crane’s dinner, lodgg. &c. 34/10 (N. York).   gave servt. 1/.  
            
            
              
              2.
              
            
            
              
              Princeton. breakfast &c. 8/9 servt. 5d. barber 1/6.
            
            
              
              Trenton. dinner &c. 16/ ferrge. 4/8.
            
            
              
              3.
              
              Philadelphia. transportn. of baggage 175 ℔ 26/3 porter 22½d barber 16½d.
            
            
              
              4.
              
              Expences at Gray’s 3/9.
            
            
              
              Recd. of Mr. Barclay 33. French crowns = 198₶ = 36⅔ Doll. being a balance he owed me.
            
            
              
              5.
              
              Pd. Campbell for a pr. slippers 4/.
            
            
              
              6.
              
              Pd. for cannisters 4/6—barber 3/4½ Starr shoes 12/.
            
            
              
              7.
              
              Pd. washing 8/4—6. hdkchfs. 22/—salve 11¼—cord 22½d.
            
            
              
              Pd. Mrs. House 45/—pd. Heiltzheimer 36/.
            
            
              
              Recd. of James Madison 50. Dollars.
            
            
              
              Pd. into the bank 110. Doll. and inclosed to John Brown an order to recieve it to pay Franks the broker for a bill of exchange & inclose the bill to Mr. Short to pay for wines I wrote for yesterday.
            
            
            
              Sep.
              7.
              
              Pd. horseler at Heiltzheimer’s .25 D. servt. .4 D.
            
            
              
              8.
              
              Wilmington. pd. whip 4/.
            
            
              
              9.
              
              Chestertown. Maryld. barber .2 D.
            
            
              
              10.
              
                Annapolis.  barber 1/8.   barber .25 D. shoemaker .125 D. servt. 2/8.  
            
            
              
              11.
              
            
            
              
              Q. Anne’s. charity .25 D.
            
            
              
              13.
              
                Georgetown.  barber .25 D. boatmen to the falls .5 D.   transportn. baggage from Phila. to George T. 100 ℔ 16/8.  
            
            
              
              14.
              
            
            
              
              Alexandria. barber & shaving box 5/2½ gloves 3/.
            
            
              
              15.
              
              Mount Vernon. servt. 14/.
            
            
              
              Dumfries. barber 9d.
            
            
              
                Fredericksburgh.  portage of baggage from Geo. T. to Alexa. 3/.   barber 1/6.  
            
            
              
              Travelling exp. from Phila. to Fredsbg. paid by me as before
            
            
              
                 £   noted  3– 6–2Virga. Currcy.   Do. pd. by J. Madison    20– 4–6  23–10–8 
            
            
              
              His part being ⅓ of the whole I owe him £12–6.
            
            
              
                 Sketch of acct. with him Dr. Cr.   Dollars Dollars     He owed me on former accounts a balance of 70.58   to cash he recd. from Rivington for maps 3.33   by cash ante Aug. 31. 15.    by do. ante Sep. 7. 50.    by paid Pritchard for books 11.15   by balance of travelling exp. as above £12–6 41.09   to cash now paid in full 43.33     117.24 117.24  
            
            
              
            
            
              
            
            
              
            
            
              
            
            
              
            
            
              
            
            
              
            
            
              
              17.
              
            
            
              
              
              
            
            
            
              
              Pd. Mr. Madison further on acct. 35/.
            
            
              
              Pd. portage of baggage from George T. to Fredsbg. 12/.
            
            
              
              Pd. pomatum, powder 3/9 barber 1/6.
            
            
              
              18.
              
              Pd. Mr. Madison balce. of travellg. exp. 14/.
            
            
              
              19.
              
              Edwards’s. pd. oats & servts. breakft. 5/6 arrivd. at Monticello.
            
            
              
              20.
              
              Monticello. pd. Mr. Madison’s servt. 3/4.
            
            
              
              Pd. George for 3. watermelons 13½d.
            
            
              
              26.
              
              Patsy for small hhd. exp. 36/.
            
            
              Oct.
              3.
              
              Recd. of Colo. TMRandolph an order on Dav. Ross for £30. + £12–7–8 being principal & interest for a Marquee I bought of Dav. Ross & lent TMR. who lent it to Peyton Randolph who never returned it. I lent it July 1. 1782. from which time he pd. interest.
            
            
              
              4.
              
              Pd. barber in Richmond 2/9.
            
            
              
              Pd. Augustine Davies 2. sets of newspapers to be charged to U.S. 30/.
            
            
              
              Recd. of him £13–4 – 30/ = £11–14 balce. in full for maps sold.
            
            
              
              Gave Dr. Currie ord. on N. Anderson for £125. Gatewood’s money.
            
            
              
              Bought horse of Carter Braxton 5. years old last spring got by Brimmer, who was got by Eclipse. Gave him my note for 116⅔ Doll. paiable at Phila. Dec. 31. or at Richmd. Jan. 15.
            
            
              
              Gave servt. at D. Hylton’s 1/3.
            
            
              
              5.
              
              Do. at Tuckahoe 3/9.
            
            
              
                At Goochld. C. H.  searchg. records 7½d.   a smith 7½d.  
            
            
              
              Sold my Cumberld. lands to Wm. Ronald. See agreemt.
            
            
            
              
              Pd. at Ellis’s ordinary entt. of servt. & horses 39/.at Byrd ordy. do. 9/6.
            
            
              
              7.
              
              Gave Patsy for small expences 6/.
            
            
              
              Pd. Turner for a rafter level 5/.
            
            
              
              9.
              
              Gave Tom Shackleford for ferriages &c. to Eppington 6/.
            
            
              
              Gave Patsy for small expences 5/7½.
            
            
              
              10.
              
              Do. 6/—12. Do. 6/—16. Do. 12/.
            
            
              
              17.
              
              Do. 6/—21. Do. 6/—24. Do. 12/.
            
            
              
              29.
              
              Pd. Turner for mending microscope 6/.
            
            
              Nov.
              4.
              
              Patsy small exp. 6/.
            
            
              
              6.
              
              Bob for fruit and paper 6/4.
            
            
              
              7.
              
              For servts. 24/.
            
            
              
              7.
              
              Recd. of Col. N. Lewis £7–10.
            
            
              
              Patsy small exp. 12/.
            
            
              
              Recd. of Colo. N. Lewis 24/—
            
            
              
              Gave to Garld. Jefferson 24/.
            
            
              
              8.
              
              Gave Polly 6/.
            
            
              
              Left Monticello.
            
            
              
              12.
              
              Gave servts. at Mount Vernon 12/.
            
            
              
              Pd. portage of a trunk from Dumfries to Alexandria 6/.
            
            
              
              15.
              
                Baltimore.  pd. for books £4–5   Dollars @ 7/6.   portage of trunk from Alexa. to Phila. 12/9.   James 30/.  
            
            
              
              18.
              
              Head of Elk. pd. for a yard of flannel 3/6.
            
            
              
              20.
              
              Chester. gave servt. 1/2.
            
            
              
              23.
              
              Pd. Matthew 5. dollars in full to the end of this month, being at the rate of 6. Doll. wages & 4. Doll. board for Sep. Oct. Nov. he having recd. 25. dollars from Mr. Remsen for me.
            
            
              
              25.
              
              Pd. E. Randolph for Edwd. Charlton £6–9–2 Virga. currcy. which with £14–8–10 ante Nov. 10. 1789. makes £20–18 being the principal & interest of a balance to Charlton to make up the depreciation of an antient paper payment.
            
            
              
              Pd. H. Remsen 10. Doll. which with 75. Doll. of my salary he received from the Treasury pays the transportn. of my effects from N. York to Philadelphia & his disbursements to and for my servants.
            
            
              Nov.
              25.
              
              Note the residue of my salary for the last quarter, being 800.D. is lodged in the bank.
            
            
              
              Pd. for pr. of slippers 4/4.
            
            
              
              27.
              
              Received from the bank by Francis Seche 100.D.
            
            
              
              Pd. to Mr. Remsen to be by him transmitted to Mr. Bruce at N. York 70. Doll. on account of rent.
            
            
              
              29.
              
              Pd. for visiting cards 1/6.
            
            
              
              Pd. Pennington for 50. ℔ maple sugar refd. @ 1/8 £4–3–4.
            
            
              
              Pd. Francis for washing 13/9.
            
            
              
              Pd. do. for wages &c. 4½ D.
            
            
              
              30.
              
                 D  c   Gave order on the bank in favor of John Ross for  544.53  for freight of my furniture &c. from Havre to Phila. 
            
            
              Dec.
              1.
              
              Pd. for a cord of wood 35/ duty 4d. carting 3/ cutting 3/ = 41/4.
            
            
              
              2.
              
              Recd. by Francis from the bank 50.D.
            
            
              
              Pd. for boot buckle 2.D.—Sharples for garters 13/1½.
            
            
              
              Pd. Matthew for wages & board for Sep. Oct. Nov. in full 12.D. which with 25.D. recd. from Remsen & 5. Doll. ante Nov. 23. = 42 D. being 6.D. for wages & 8.D. board per month.
            
            
              
              Pd. Francis 5½ D.
            
            
              
              4.
              
              Gave James 6.D.
            
            
            
              
              Subscribed for the Dancing assembly & pd. 8.D.
            
            
              
              6.
              
              Pd. Francis 6. Doll. in full to end of Nov. as ante Dec. 2.
            
            
              
              10.
              
              Pd. for a tin box 3/.
            
            
              
              Recd. from the bank by Frs. 50.D.
            
            
              
              Pd. for 6. hdkchfs. 32/6.
            
            
              
              11.
              
              Pd. Matthew small exp. 7/6.
            
            
              
              Entd. into possn. of the 2. rooms of 3d. story in Lieper’s house.
            
            
              
              14.
              
              Pd. for cord of wood &c. 42/1.
            
            
              
              Pd. Francis small exp. 9/10.
            
            
              
              15.
              
              Pd. do. do. 7/6.
            
            
              
              Pd. freight of 3. boxes brot. by the Linnet from Virga. 22/6.
            
            
              
              Pd. do. 1. do. brot. by the brig Philadelphia frm. Chas. town 22½d.
            
            
              
              Pd. Wm. Standley for 2350 ℔ hay £7–14.
            
            
              
              16.
              
              Pd. Francis washing 22/11 stable exp. 31/6 hhd. do. 9/4 = £3–3–9.
            
            
              
              17.
              
              Pd. Matthew small exp. 11/1½.
            
            
              
              Pd. Frs. for Jacob Stine for 30. bush. oats @ 2/10 £4–5.
            
            
              
              Pd. for splitting wood ¼ D.
            
            
              
              Pd. Francis Stable exp. £2–14–8. hhd. do. 4/6 = £2–19–2.
            
            
              
              Took possn. of stable.
            
            
              
              19.
              
              Took possn. of bedroom.
            
            
            
              
              20.
              
              Pd. for ¾ cord of wood & cutting 36/.
            
            
              
              22.
              
              Pd. for carting furniture 8. loads 12/ Francis sm. exp. 14/.
            
            
              
              Pd. 1½ cord of wood & cutting £3–13–3.
            
            
              
              23.
              
              Pd. 3. ℔ butter 4/.
            
            
              
              24.
              
              Pd. for dry rubbing brush 10/3—Reinagle’s concerts 8.D.—took kitchen.
            
            
              
              26.
              
              Gave J. Madison order on the bank for 50 D. in part travelling expences.
            
            
              
              27.
              
              Pd. Francis small exp. 8/3—28. Charity ¼ D. ½ cord wood & cutting 24/.
            
            
              
              29.
              
              Pd. carting 11. loads of furniture 16/6 Francis small exp. 7/.
            
            
              
              31.
              
              Pd. carting 8. loads of furniture 12/ pd. for wood 30/ coach hire 3/9.
            
          
         
          
            
              Annapolis
            
            
              1784
                 
              Sunrise
               
              4.P.M.
               
              
            
            
              Jan.
               1.
              32.
              fair after snow 1 f. deep.
               
               
              
            
            
              
               2.
              26.
              fair
               
               
              
            
            
              
               3
              31½
              fair.
               
               
              
            
            
              
               4.
              35.
              cloudy
               
               
              
            
            
              
               5.
              35½
              cloudy
               
               
              
            
            
            
              
               6.
              39.
              raining
               
               
              
            
            
              
               7.
              31.
              fair.
               
               
              
            
            
              
               8.
              bulb.
              i.e. below 22.
               
               
              
            
            
              
               9.
              bulb.
              fair.
              bulb.
              fair.
              
            
            
              
              10.
              bulb.
              fair.
              bulb.
              cloudy.
              
            
            
              
              11.
              bulb.
              cly. aft. snow.
              30.
              cloudy.
              
            
            
              
              12.
              bulb.
              cloudy.
              31.
              fair
              
            
            
              
              13.
              23.
              fair.
               
               
              
            
            
              
              14.
              26.
              cloudy.
              29½
              snowing
              
            
            
              
              15.
              bulb.
              fair.
              bulb.
              fair
              
            
            
              
              16.
              bulb.
              fair.
              25.
              fair.
              
            
            
              
              17.
              bulb
              fair
              26
              fair
              
            
            
              
              18.
              25
              cloudy
              33
              cloudy
              
            
            
              
              19.
              37
              rain & snow
              27
              snow
              
            
            
              
              20.
              bulb
              fair
              bulb
              fair
              
            
            
              
              21.
              bulb
              fair
              30
              fair
              
            
            
              
              22.
              bulb
              fair
              35½
              cloudy
              
            
            
              
              23.
              41
              rain
              44
              rain
              
            
            
              
              24.
              39
              cloudy
              41.
              cloudy
              
            
            
              
              25.
              28½
              fair
              30
              fair
              
            
            
              
              26.
              bulb
              fair
              30
              snow
              
            
            
              
              27.
              bulb
              snow
              bulb
              cloudy.
              
            
            
              
              28.
              bulb
              fair
              24.
              fair
              
            
            
              
              29.
              bulb
              fair
              31.
              fair
              
            
            
              
              30.
              bulb
              fair
              bulb
              fair
              
            
            
              
              31.
              bulb
              cloudy
              32½
              cloudy
              
            
            
              Feb.
               1.
              31.
              cloudy
              42
              fair
              
            
            
              
               2.
              40.
              fair
              47½
              rain
              
            
            
              
               3.
              33.
              fair
              35
              fair
              
            
            
              
               4.
              23½
              f.
               
              f.
              explanationterms
            
            
              
               5.
              bulb
              c.
               
              c.
            
            
              
               6.
              32.
              c. after snow
               
              f.
              
            
            
              
               7.
              b.
              f.
              24.
              f.
              a. after
            
            
              
               8.
              b.
              f.
              b.
              f.
              b. mercury in the bulb if it below 22.
            
            
              
               9.
              b.
              f.
              22½
              f.
            
            
              
              10.
              b.
              c.
              b.
              s.
            
            
              
              11.
              b.
              c.
              24.
              c.
              c. cloudyf. fairh. hailr. rains. snow
            
            
              
              12.
              23.
              s.
              28.
              f.
            
            
              
              13.
              23.
              f.
              30.
              f.
            
            
              
              14.
              b.
              f. c.
              b.
              c.
            
            
              
              15.
              b.
              f. s.
              b.
              c.
            
            
              
              16.
              b.
              f.
              b.
              f.
              
            
            
              
              17.
              b.
              f.
              30.
              f.
              
            
            
              
              18.
              28
              f.
              35.
              f.
              
            
            
              
              19.
              29½
              f.
              35½
              f.
              
            
            
              
              20.
              34
              c.
              38
              f.
              
            
            
              Feb.
              21.
              33.
              fair
              39.
              fair
              
            
            
              
              22.
              33.
              f
              39.
              f.
              
            
            
              
              23
              35½
              f
              38
              c
              
            
            
              
              24
              33.
              f
              35
              f
              
            
            
            
              
              25
              33.
              snow
               
              s
              
            
            
              
              26
              28
              f
              34
              f.
              
            
            
              
              27
              25
              f
              32½
              s.
              
            
            
              
              28
              27
              f
              28.
              f.
              
            
            
              
              29
              b.
              f
              24.
              f.
              
            
            
              Mar.
               1.
              b.
              cloudy.
              32.
              f
              
            
            
              
               2.
              30.
              c.
              35.
              c.
              
            
            
              
               3.
              32.
              rain
              33.
              r.
              
            
            
              
               4.
              27.
              f
              32.
              f
              
            
            
              
               5.
              28.
              f
              36.
              f.
              
            
            
              
               6.
              30.
              c
              38.
              c.
              
            
            
              
               7
              35.
              c
              37.
              c.
              
            
            
              
               8.
              34.
              c.
              38.
              c.
              
            
            
              
               9.
              35.
              c.
              35.
              r.
              
            
            
              
              10.
              35.
              r.h.s.
              36.
              r.
              
            
            
              
              11.
              35.
              c.
              39.
              c.
              
            
            
              
              12.
              37½
              c.
              42½
              c.
              
            
            
              
              13.
              39½
              c.a.r.
              46.
              c.
              
            
            
              
              14.
              46
              c.a.r.
              46.
              f.a.r.
              bluebirds sing.
            
            
              
              15.
              40.
              f.
              44
              c.
              W. pidgeons.
            
            
              
              16
              37½
              f.
              43.
              f.
              
            
            
              
              17.
              37.
              c.
              42.
              f.
              
            
            
              
              18.
              30½
              f.
              39½
              f.
              
            
            
              
              19.
              34½
              f.
              36½
              f.
              
            
            
              
              20.
              31.
              f.
              32½
              c.
              
            
            
              
              21.
              28.
              f.
              32½
              f.
              
            
            
              
              22
              28
              c.
              31.
              c.
              
            
            
              
              23
              32
              c.
              37½
              f.
              
            
            
              
              24
              33½
              f.
              45
              f.
              
            
            
              
              25
              39
              c.
              51.
              f.
              frogs heard
            
            
              
              26
              38
              c.
              47.
              c.
              
            
            
              
              27
              45
              c.a.r.
              47
              f.
              
            
            
              
              28
              42
              c.
              51½
              f.
              
            
            
              
              29
              42½
              f.
              53.
              f.
              
            
            
              
              30
              48
              c.a.r.
              46.
              c.a.r.
              
            
            
              
              31.
              39.
              c.
              48.
              f.
              
            
            
              Apr.
               1.
              43.
              c.
              41.
              c.
              
            
            
              
               2
              38.
              c.
              42.
              c.
              
            
            
              
               3
              39.
              r.
              42½
              c.
              a little snow still lying in some places.  
            
            
              
               4
              40
              f.
              52
              f.
            
            
              
               5.
              42½
              f.
              51.
              f.
              Martins appear. Mockingbird sings.  
            
            
              
               6.
              49
              f.
              55½
              f.
            
            
              
               7.
              41.
              f.
              45
              f.
              
            
            
              
               8.
              42.
              f.
               
              f.
              
            
            
              
               9.
              43.
              c.
              39.
              c.
              
            
            
              
              10.
              36.
              c.
              38.
              c.
              
            
            
              
              11.
              38.
              c.
               
               
              
            
            
            
              
              12.
              40.
              f.
              55½
              f.
              
            
            
              
              13.
              45.
              f.
              58
              f.
              
            
            
              
              14.
              54.
              c.a.r.
              57½
              c.
              
            
            
              
              15.
              52.
              c.
              60.
              f.
              
            
            
              
              16.
              50½
              f.
               
              f.
              
            
            
              
              17.
              46.
              f.
              57.
              f.
              
            
            
              
              18.
              46.
              c.
              53.
              c.
              
            
            
              
              19.
              47½
              c.
              46.
              c.
              
            
            
              
              20.
              46½
              r.
              51.
              r.
              
            
            
              
              21.
              47.
              c.a.r.
              54.
              c.
              
            
            
              
              22.
              53.
              c.
              60.
              f.
              a wren observed.
            
            
              
              23.
              52.
              f.
              65.
              f.
              
            
            
              
              24.
              58.
              c.
              66.
              c.a.r.
              
            
            
              
              25.
              61.
              c.
              66
              f.
              
            
            
              
              26.
              51.
              f.
              51
              f.
              
            
            
              
              27.
              49.
              c.
              53
              f.
              
            
            
              
              28.
              49.
              c.
              52
              c.
              
            
            
              
              29.
              52.
              r.
              59.
              r.
              lightening, thunder.
            
            
              
              30.
              56.
              c.
              60.
              c.
              
            
            
              May.
              1.
              55.
              c.
              66.
              r.
              
            
            
              
              2.
              59.
              f.
              64.
              f.
              
            
            
              
              3.
              56.
              f.
              64.
              f.
              
            
            
              
              4.
              59½
              c.
              74.
              r.
              
            
            
              
              5.
              59.
              r.
              57.
              c.
              
            
            
              
              6.
              56.
              f.
              60.
              c.
              
            
            
              
              7.
              55.
              c.
              60.
              f.
              
            
            
              
              8.
              56.
              c.
              65.
              f.
              
            
            
              
              9.
              61.
              f.
              75.
              f.
              
            
            
              
              10.
              61.
              f.
               
               
              
            
            
              Paris
            
            
              
              1785
              morng.
               
              4.P.M.
               
              
            
            
              
              June
               
               
               
               
              
            
            
              
               9.
              66.
               
               
               
              
            
            
              
              10.
              67.
               
               
               
              
            
            
              
              11.
              66
               
              83.
               
              
            
            
              
              12.
              70
               
              86
               
              
            
            
              
              13.
              69.
               
              82
               
              
            
            
              
              14.
              65
               
               
               
              
            
            
              
              15.
               
               
              83.
               
              
            
            
              
              16.
              66
               
              77
               
              
            
            
              
              17.
              55
               
               
               
              
            
            
              
              18.
              57
               
               
               
              
            
            
              
              19.
              57
               
              66
               
              
            
            
              
              20.
              55
               
               
               
              
            
            
              
              21.
              58
               
              69
               
              
            
            
              
              22.
              55
              c.
              70.
              f
              
            
            
              
              23.
              58.
              c.
              70.
              f
              
            
            
            
              
              24.
              55
              f.
              73.
              f
              
            
            
              
              25.
              60
              f.
              74.
              f
              
            
            
              
              26.
              57.
              f.
              80.
              f
              
            
            
              
              27.
              64.
              f.
               
               
              
            
            
              
              28.
              62
              f.
              83.
              f
              
            
            
              
              29.
              70.
              c.a.r.h.
              82.
              f
              
            
            
              
              30.
              70
              f.a.r.
               
              f.a.r.
              
            
            
              
              July.
               
               
               
               
              
            
            
              
               1.
              69.
              f.a.r.
              81.
              c.
              
            
            
              
               2
              66
              c.a.r.
              77
              f.a.r.
              
            
            
              
               3
              60
              f.
              73
              f.
              
            
            
              
               4
              63
              c.
              75
              c.
              
            
            
              
               5
              64
              c.a.r.
              74
              r.
              
            
            
              
               6
              62
              c.
              72
              r.
              
            
            
              
               7
              61
              c.
               
              c.a.r.
              
            
            
              
               8
              59
              f.
              71
              c.
              
            
            
              
               9
              60
              f.
              78
              c.
              
            
            
              
              10
              66
              f.
              75
              c.
              
            
            
              
              11
              61
              f.
              75
              f.
              
            
            
              
              12
              63
              f.
              77
              f
              
            
            
              
              13
              63
              f.
              83
              f
              
            
            
              
              14
              70
              c.
              81
              f
              
            
            
              
              15
              65
              c.a.r.
              77
              f
              
            
            
              
              16
              63
              f.
              74
              c
              
            
            
              
              17
              62
              c.
              77
              c
              
            
            
              
              18
              67
              c.
              80
              f
              
            
            
              
              19
              69
              c.a.r.
               
              f.a.r.
              
            
            
              
              20
              64
              f.a.r.
               
              r.
              
            
            
              
              21
              61
              c.a.r.
              72
              r.
              
            
            
              
              22
              60
              c.
              70
              r.
              
            
            
              
              23
              60
              c.
              73
              c.
              
            
            
              
              24
              59
              c.
               
              c.a.r.
              
            
            
              
              25
              66
              c.
              79
              f
              
            
            
              
              26
              68
              f.
               
              f
              
            
            
              
              27
              70
              r.
              69
              r
              
            
            
              
              28
              61
              f.
              69
              c
              
            
            
              
              29
              60
              f.
              71.
              c.a.r.
              
            
            
              
              30.
              61
              f.a.r.
              75
              c.
              
            
            
              
              31.
              63
              f.
              75
              f
              
            
            
              
              Aug.
               
               
               
               
              
            
            
              
               1.
              64.
              c.
              77.
              c.
              
            
            
              
               2.
              66.
              c.
              80.
              c.a.r
              
            
            
              
               3.
              69.
              c.
              77.
              c.a.r
              
            
            
              
               4.
              63.
              r.
               
              f.
              
            
            
              
               5.
              62.
              f.
              66.
              r.
              
            
            
              
               6.
              60.
              f.a.r.
              76.
              f.
              
            
            
              
               7.
              61.
              f.
               
              f.
              
            
            
              
               8.
              60.
              f.
              75.
              c.
              
            
            
              
               9.
              60.
              f.a.r.
               
              c.a.r
              
            
            
              
              10.
              58.
              c.
               
              f
              
            
            
            
              
              11.
              54.
              f.
               
              f
              
            
            
              
              12.
              56.
              f.
              79
              f
              
            
            
              
              13.
              63.
              c.
              74
              c.a.r.
              
            
            
              
              14.
              59.
              c.
              68.
              c.a.r.
              
            
            
              
              15.
              58.
              r.
              72
              c.a.r.
              
            
            
              
              16.
              58
              c.
              73
              f.
              
            
            
              
              17.
              58
              f.
              75
              c.a.r.
              
            
            
              
              18.
              56
              c.
              72
              f.a.r.
              
            
            
              
              19.
              58
              c.
              77
              f.
              
            
            
              
              20.
              55
              f.
               
              f.
              
            
            
              
              21.
              57
              c.
              73
              c.a.r.
              
            
            
              
              22.
              59
              c.a.r.
              73
              c.
              
            
            
              
              23.
              59
              f.
              77
              f.
              
            
            
              
              24.
              57.
              f.
              74
              c.a.r.
              
            
            
              
              25.
              62.
              r.
              67
              r.
              
            
            
              
              26.
              61.
              r.
              73
              c.a.r.
              
            
            
              
              27.
              61.
              f.
              71
              f.
              
            
            
              
              28.
              59.
              f.
              75
              f.
              
            
            
              
              29.
              55.
              c.
              78
              f.
              
            
            
              
              30.
              61.
              c.
              80
              f.
              
            
            
              
              31.
              66.
              c.
              85
              c.
              
            
            
              Sep.
               1.
              66
              c.
              80
              r.
              
            
            
              
               2.
              60
              c.
               
              f
              
            
            
              
               3.
              64
              c.
              79
              f
              
            
            
              
               4.
              59
              c.
               
              f
              
            
            
              
               5.
              69
              c.
              73
              r
              
            
            
              
               6.
              76
              f.
              80
              f
              
            
            
              
               7.
              66
              c.a.r
              82
              f
              
            
            
              
               8.
              62
              r.
              66
              r
              
            
            
              
               9.
              61
              c.
              67
              c a r
              
            
            
              
              10.
              60
              c.
              75
              f
              
            
            
              
              11.
              64
              r.
              69
              c
              
            
            
              
              12.
              60
              f.
              71
              f
              
            
            
              
              13.
              58
              c.
              75
              f
              
            
            
              
              14.
              58
              c.
              78
              f.
              
            
            
              
              15.
              61
              c.
              68
              c.a.r
              
            
            
              
              16.
              58
              c.
              73
              f.
              
            
            
              
              17.
              62
              c.a.r.
              74
              c.
              
            
            
              
              18.
              63
              c.a.r.
              77
              f.
              
            
            
              
              19.
              61
              c.
               
              f.
              
            
            
              
              20.
              63
              c.
              71.
              c.a.r.
              
            
            
              
              21.
              62
              c.
              64.
              c.a.r.
              
            
            
              
              22.
              57
              c.a.r.
              70.
              f.
              
            
            
              
              23.
              60
              c.
              75.
              f.a.r.
              
            
            
              
              24.
              64.
              c.a.r.
              71.
              c.a.r.
              
            
            
              
              25.
              64
              c.a.r.
              70.
              f.a.r.
              
            
            
              
              26.
              60
              c.a.r.
              
              c.a.r.
              
            
            
              
              27.
              50
              f.a.r.
              64.
              f.
              
            
            
              
              28.
              50
              c.
              60.
              c.
              
            
            
              
              29
              46.
              c.
              61.
              f.
              
            
            
              
              30
              53
              c.
              63.
              c.
              
            
            
            
              
              Oct.
               
               
               
               
              
            
            
              
               1.
              54.
              c.a.r.
               
              f.
              
            
            
              
               2.
              49.
              c.
              59.
              c.
              
            
            
              
               3.
              53.
              r.
              65.
              c.a.r.
              
            
            
              
               4.
              58.
              c.
               
              r.
              
            
            
              
               5.
              56.
              c.
              67.
              c.
              
            
            
              
               6.
              56
              c.a.r.
              66.
              c.
              
            
            
              
               7.
              55
              c.a.r.
              66.
              c.
              
            
            
              
               8.
              58
              r.
              63.
              r.
              
            
            
              
               9.
              52
              f.
              65.
              c.
              
            
            
              
              10.
              55
              c.
              60.
              f.a.r.
              
            
            
              
              11.
              51
              c.
              64.
              c.
              
            
            
              
              12.
              56
              c.
               
              r.
              
            
            
              
              13.
              56
              c.
              67.
              f.
              
            
            
              
              14.
              55
              c.
              62.
              c.
              
            
            
              
              15.
              55
              c.
              65.
              c.
              
            
            
              
              16.
              52
              f.
               
              f.
              The first day of uninterrupted sunshine from sunrise to sunset which I have seen in Paris.
            
            
              
              17.
              55.
              c.
               
              c.
            
            
              
              18.
               
              c.
               
              f.
            
            
              
              19.
               
              f.
               
              f.
            
            
              
              20.
               
              c.
               
              c.
            
            
              
              21.
               
              f.
              51.
              c.
            
            
              
              22.
              46.
              c.
              52.
              c.
              
            
            
              
              23.
              38.
              c.
               
              f.
              
            
            
              
              24.
              34.
              f.
              55.
              f.
              
            
            
              
              25.
              50.
              c.
               
              r.
              
            
            
              
              26.
              40.
              f.
               
              f.
              
            
            
              
              27.
               
              f.
               
              c.
              
            
            
              
              28.
               
              f.a.r.
               
              f.
              
            
            
              
              29.
               
              f.
               
              r.
              
            
            
              
              30.
               
              f.
               
              f.
              
            
            
              
              31.
               
              f.
               
              c.
              
            
            
              Nov.
               1.
               
              c.
               
              f.
              
            
            
              
               2.
              50.
              f.a.r.
              56.
              c.
              
            
            
              
               3.
              45.
              c.a.r.
              52.
              c.
              
            
            
              
               4.
              52.
              c.
              59.
              c.
              
            
            
              
               5.
              47.
              f.
              59.
              f.
              
            
            
              
               6.
              46
              r.
              50.
              c.
              
            
            
              
               7.
              43
              c.a.r.
              46.
              c.
              
            
            
              
               8.
              35
              c.
               
              f.
              
            
            
              
               9.
              40
              c.
              43.
              f
              
            
            
              
              10.
              30
              f.
              39
              f
              
            
            
              
              11.
              29.
              f.
              39
              f
              
            
            
              
              12.
              35.
              c.
              44
              c
              
            
            
              
              13
              42
              c.
               
              f
              
            
            
              
              14
              35
              f.
              45
              f
              
            
            
              
              15
               
              f.
              40
              f
              
            
            
              
              16
              30
              f.
              40
              f
              
            
            
              
              17
              28
              c.
              36
              f.
              
            
            
              
              18
              28
              c.
              38
              f.
              
            
            
              
              19
              42
              c.
               
              c.
              
            
            
            
              
              20
              46
              c.a.r.
              47.
              f.
              
            
            
              
              21
              34
              f.
              41.
              f.
              
            
            
              
              22
              33
              c.
              41.
              c.
              
            
            
              
              23
              34
              f.
              44
              c.
              
            
            
              
              24
              35
              f.
              41
              f.
              
            
            
              
              25
              33
              c.
               
              c.
              
            
            
              
              26
              39.
              c.
              45
              c.a.r.
              
            
            
              
              27
              45
              c.a.r.
              44
              c.a.r.
              
            
            
              
              28
              39
              c.a.r.
              45
              r.
              
            
            
              
              29
              40
              f.
               
              c.
              
            
            
              
              30
              39
              c.a.r.
              43
              f
              
            
            
              
              1785
               
               
               
               
              
            
            
              
              Dec.
               
               
               
               
              
            
            
              
               1.
              33.
              f.
               
              f.
              
            
            
              
               2.
              33.
              f.
               
              r.
              
            
            
              
               3.
              41.
              f.
              47.
              r.
              
            
            
              
               4.
              46.
              c.
              48.
              f.
              
            
            
              
               5.
              38.
              f.
              43.
              f.
              
            
            
              
               6.
              37.
              f.
               
              c.
              
            
            
              
               7.
              48
              c.
              48.
              c.
              
            
            
              
               8.
              33
              f.
              41.
              f.
              
            
            
              
               9.
              42.
              c.
              44.
              f.
              
            
            
              
              10.
              37.
              c.
               
              c.
              
            
            
              
              11.
              35.
              c.
              36.
              c.
              
            
            
              
              12.
              32.
              c.
              40.
              c.
              
            
            
              
              13
              42.
              c.
              47.
              f.
              
            
            
              
              14.
              44.
              c.
               
              c.
              
            
            
              
              15.
              39.
              c.
              46.
              c.
              
            
            
              
              16.
              41.
              c.
              43.
              c.
              
            
            
              
              17.
              39.
              c.
               
              c.
              
            
            
              
              18.
              35
              c.
              38.
              c.
              
            
            
              
              19.
              35.
              c.
               
              c.
              
            
            
              
              20.
              33.
              c.
               
              c.
              
            
            
              
              21.
              34.
              c.
              37
              c.
              
            
            
              
              22.
              33.
              c.a.s
               
              c.
              
            
            
              
              23.
              29.
              c.
              29.
              s.
              
            
            
              
              24.
              30.
              c.
               
              s.
              
            
            
              
              25.
              29.
              c.
               
              c.
              
            
            
              
              26.
              24.
              f.
              31.
              f.
              
            
            
              
              27.
              31.
              c.
              35.
              f.
              
            
            
              
              28.
              33.
              c.
               
              c.
              
            
            
              
              29.
              30.
              c.
              31.
              c.
              
            
            
              
              30.
              24.
              c.
              25.
              f.
              
            
            
              
              31.
              15.
              f.
              22.
              f.
              
            
            
              1786
            
            
              
              Jan.
               
               
               
               
              
            
            
              
               1.
              20.
              c.
              25.
              c.
              
            
            
              
               2.
              19.
              f.
               
              c.
              
            
            
            
              
               3.
              19.
              s.
              26.
              f.
              
            
            
              
               4.
              13.
              f.
              23.
              c.
              
            
            
              
               5.
              20.
              f.
              30.
              f.
              
            
            
              
               6.
              30.
              c.
               
              r. sleet
              
            
            
              
               7.
              45.
              r.
               
              r.
              
            
            
              
               8.
              45.
              c.
              45.
              c.
              
            
            
              
               9.
              47.
              c.a.r.
               
              r.
              
            
            
              
              10.
              46.
              r.
               
              f.
              
            
            
              
              11.
              44.
              c.a.r.
              50.
              c.
              
            
            
              
              12.
              42.
              f.
               
              f.
              
            
            
              
              13.
              43.
              c.
              49.
              c.a.r.
              
            
            
              
              14.
              43.
              f.
              48
              c.
              
            
            
              
              15.
              44.
              c.a.r.
              50.
              c.a.r.
              
            
            
              
              16.
              46.
              c.
              48.
              c.a.r.
              
            
            
              
              17.
              39.
              f.
              40.
              f.
              
            
            
              
              18.
              28.
              f.
              35.
              f.
              
            
            
              
              19.
              27.
              f.
               
              f.
              
            
            
              
              20.
              28.
              f.
              34.
              c.
              
            
            
              
              21.
              35.
              c.
              40.
              c.
              
            
            
              
              22.
              35.
              c.
              46.
              f.
              
            
            
              
              23.
              42.
              c.
               
              c.
              
            
            
              
              24.
              45.
              c.
              50.
              f.
              
            
            
              
              25.
              42
              c.
              51.
              f.
              
            
            
              
              26.
              47
              c.
              50.
              c.
              
            
            
              
              27.
              48
              c.
               
              c.a.r.
              
            
            
              
              28.
              51
              c.
              52.
              c.
              
            
            
              
              29.
              51
              c.
              55.
              c.
              
            
            
              
              30.
              49
              c.
              53.
              c.
              
            
            
              
              31.
              47
              c.
               
              c.
              
            
            
              
              Feb.
               
               
               
               
              
            
            
              
               1.
              45
              c.
               
              c.
              
            
            
              
               2.
              34
              f.a.r.
              41.
              c
              
            
            
              
               3.
              34.
              f.a.r.
              36.
              f.
              
            
            
              
               4.
              31.
              c.
              38.
              c.
              
            
            
              
               5.
              38.
              c.
              45.
              c.
              
            
            
              
               6.
              46.
              r.
              50.
              r.
              
            
            
              
               7.
              45.
              c.a.r.
              49.
              r.
              
            
            
              
               8.
              42.
              c.a.r.
              45.
              c.a.r.
              
            
            
              
               9.
              40.
              c.
              39.
              c.
              
            
            
              
              10
              38.
              c.a.r.
              52.
              c.a.r.
              
            
            
              
              11.
              45.
              c.a.r.
              50.
              f.
              
            
            
              
              12.
              50.
              c.a.r.
              51.
              f.
              
            
            
              
              13.
              41.
              f.
              47.
              c.
              
            
            
              
              14.
              32.
              f.
               
              f.
              
            
            
              
              15.
              32.
              f.
              45.
              f.
              
            
            
              
              16.
              32.
              f.
              48.
              f.
              
            
            
              
              17.
              33.
              f.
              51.
              f.
              
            
            
              
              18.
              45.
              c.
              51.
              c
              
            
            
              
              19.
              41.
              c.
              50
              f
              
            
            
              
              20.
              44
              c.
              54
              f.
              
            
            
              
              21.
              39
              f.
              44
              c.
              
            
            
            
              
              22.
              29
              f.
              37
              f.
              
            
            
              
              23.
              23.
              f.
               
              f.
              
            
            
              
              24.
              20
              f.
              33
              f.
              
            
            
              
              25.
              20
              f.
              33
              f.
              
            
            
              
              26.
              28
              c.a.s.
              32
              s.
              
            
            
              
              27.
              28
              s.
              36
              c.a.s.
              
            
            
              
              28.
              33
              c.
              37
              c.
              
            
            
              
              Mar.
               
               
               
               
              
            
            
              
               1.
              33
              c.
              38
              c.
              
            
            
              
               2.
              29
              c.a.r.s.
              32
              c.
              
            
            
              
               3.
              30
              c.
              32
              c.
              
            
            
              
               4.
              22
              f.
              32
              c.
              
            
            
              
               5.
              27
              f.a.s.
              32
              c.
              
            
            
              
               6.
               
               
               
               
              
            
            
              
               7.
               
               
               
               
              
            
            
              
               8.
               
               
               
               
              
            
            
              
               9.
               
               
               
               
              
            
            
              
              10.
               
               
               
               
              
            
            
              
              11.
               
               
               
               
              
            
            
              
              12.
               
               
               
               
              
            
            
              
              13.
               
               
               
               
              
            
            
              
              14.
               
               
               
               
              
            
            
              
              15.
               
               
               
               
              
            
            
              
              16.
               
               
               
               
              
            
            
              
              17.
               
               
               
               
              
            
            
              
              18.
               
               
               
               
              
            
            
              
              19.
               
               
               
               
              
            
            
              
              20.
               
               
               
               
              
            
            
              
              21.
               
               
               
               
              
            
            
              
              22.
               
               
               
               
              
            
            
              
              23.
               
               
               
               
              
            
            
              
              24.
               
               
               
               
              
            
            
              
              25.
               
               
               
               
              
            
            
              
              26.
               
               
               
               
              
            
            
              
              27.
               
               
               
               
              
            
            
              
              28.
               
               
               
               
              
            
            
              
              29.
               
               
               
               
              
            
            
              
              30.
               
               
               
               
              
            
            
              
              31.
               
               
               
               
              
            
            
              
              Apr.
               
               
               
               
              
            
            
              
               1.
               
               
               
               
              
            
            
              
               2.
               
               
               
               
              
            
            
              
               3.
               
               
               
               
              
            
            
              
               4.
               
               
               
               
              
            
            
              
               5.
               
               
               
               
              
            
            
              
               6.
               
               
               
               
              
            
            
              
               7.
               
               
               
               
              
            
            
              
               8.
               
               
               
               
              
            
            
              
               9.
               
               
               
               
              
            
            
              
              10.
               
               
               
               
              
            
            
            
              
              11.
               
               
               
               
              
            
            
              
              12.
               
               
               
               
              
            
            
              
              13.
               
               
               
               
              
            
            
              
              14.
               
               
               
               
              
            
            
              
              15.
               
               
               
               
              
            
            
              
              16.
               
               
               
               
              
            
            
              
              17.
               
               
               
               
              
            
            
              
              18.
               
               
               
               
              
            
            
              
              19.
               
               
               
               
              
            
            
              
              20.
               
               
               
               
              
            
            
              
              21.
               
               
               
               
              
            
            
              
              22.
               
               
               
               
              
            
            
              
              23.
               
               
               
               
              
            
            
              
              24.
               
               
               
               
              
            
            
              
              25.
               
               
               
               
              
            
            
              
              26.
               
               
               
               
              
            
            
              
              27.
               
               
               
               
              
            
            
              
              28.
               
               
               
               
              
            
            
              
              29.
               
               
               
               
              
            
            
              
              30.
               
               
               
               
              
            
            
              
              May.
               
               
               
               
              
            
            
              
               1.
              37.
              f.
              56
              f.
              
            
            
              
               2.
              38.
              f.
              60
              f.
              
            
            
              
               3.
              40.
              f.
              63
              f.
              
            
            
              
               4.
              44.
              c.
              60
              f.
              
            
            
              
               5.
              42.
              f.a.h.
              56
              c.
              
            
            
              
               6.
              43.
              c.
              60
              c.t.r.
              
            
            
              
               7.
              44
              c.
              55
              r.
              
            
            
              
               8.
              47.
              c.a.r.
               
              r.
              
            
            
              
               9.
              50.
              c.a.r.
              61.
              c.a.r.
              
            
            
              
              10.
              55.
              c.a.r.
              64
              c.a.r.
              
            
            
              
              11.
              53
              f.a.r.
               
              c.
              
            
            
              
              12.
              59
              c.
              65
              c.a.r.
              
            
            
              
              13.
              54
              f.
              68
              c.
              
            
            
              
              14.
              53
              f.
              71
              f.
              
            
            
              
              15.
              58
              f.
              70
              f.
              
            
            
              
              16.
              60
              f.
               
              f.
              
            
            
              
              17.
              62
              f.
              80.
              f.
              
            
            
              
              18.
              57
              c.
              68.
              c.
              
            
            
              
              19.
              50.
              c.a.r.
              60.
              f.
              
            
            
              
              20.
              49.
              c.
              65.
              c.
              
            
            
              
              21.
              54.
              c.
              63.
              c.a.r.
              
            
            
              
              22.
              58.
              c.a.r.
              73.
              c.
              
            
            
              
              23.
              53.
              f.
              68
              f.
              
            
            
              
              24.
              53.
              f.
              72
              c.
              
            
            
              
              25.
              60.
              c.
              72
              f.
              
            
            
              
              26.
              59.
              f.
              
              f.
              
            
            
              
              27.
              64.
              f.
              82
              f.
              
            
            
              
              28.
              57.
              f.
              71
              f.
              
            
            
              
              29.
              54.
              f.
              72
              f.
              
            
            
            
              
              30.
              59.
              f.
              78
              f.
              
            
            
              
              31.
              64.
              f.
              78
              c.
              
            
            
              
              June
               
               
               
               
              
            
            
              
               1.
              58.
              f.
              72
              f.
              
            
            
              
               2.
              56.
              f.
              73
              f.
              
            
            
              
               3.
              58.
              f.
              74
              f.
              
            
            
              
               4.
              58.
              f.
              77
              f.
              
            
            
              
               5.
              59.
              f.
              78
              f.
              
            
            
              
               6.
              57.
              f.
               
              f.
              
            
            
              
               7.
              57.
              c.
              68.
              c.
              
            
            
              
               8.
              58.
              c.
              69
              f.
              
            
            
              
               9.
              55.
              f.
              73
              f.
              
            
            
              
              10.
              59.
              c.
              77
              c.
              
            
            
              
              11.
              62
              f.a.r.
              82
              c.
              
            
            
              
              12.
              68
              c.a.r.
               
              c.
              
            
            
              
              13.
              69.
              c.a.r.
              79
              c.a.r.
              
            
            
              
              14.
              68.
              c.
              78.
              c.a.r.
              
            
            
              
              15.
              66.
              c.a.r.
              82
              f.
              
            
            
              
              16.
              68.
              c.
              74.
              f.
              
            
            
              
              17.
              65
              f.a.r.
              80.
              f.
              
            
            
              
              18.
              68
              c.a.r.
              75.
              c.a.r.
              
            
            
              
              19.
              66
              c.
              73.
              c.a.r.
              
            
            
              
              20.
              64
              c.
              75.
              c.
              
            
            
              
              21.
              65
              c.
               
              f.a.r.
              
            
            
              
              22.
              62
              c.a.r.
              71.
              r.
              
            
            
              
              23.
              61.
              c.a.r.
              71.
              c.a.r.
              
            
            
              
              24.
              60
              c.a.r.
              74
              c.a.r.
              
            
            
              
              25.
              61
              f.a.r.
              76.
              c.a.r.
              
            
            
              
              26.
              63
              c.
              75
              c.
              
            
            
              
              27.
              65
              f.
              72
              r.
              
            
            
              
              28.
              59
              f.a.r.
               
              f.
              
            
            
              
              29.
              63
              f.
              78
              f.
              
            
            
              
              30.
              66
              c.
              78
              c.a.r.
              
            
            
              July
               1.
              63.
              f.a.r.
              74.
              f.a.r.
              
            
            
              
               2.
              61.
              f.
               
              c.
              
            
            
              
               3.
              60.
              c.
              75.
              f.
              
            
            
              
               4.
              64.
              c.
               
              r.
              
            
            
              
               5.
              64.
              f.
              70.
              f.
              
            
            
              
               6.
              54.
              f.
              73.
              f.
              
            
            
              
               7.
              60.
              f.
              69.
              c.
              
            
            
              
               8.
              59.
              f.
              72.
              c.
              
            
            
              
               9.
              57.
              c.
              69.
              c.a.r.
              
            
            
              
              10.
              58.
              r.
              67.
              c.
              
            
            
              
              11.
              54.
              f.a.r.
              69.
              c.
              
            
            
              
              12.
              55
              r.
              65.
              c.
              
            
            
              
              13.
              59
              f.
              68.
              c.
              
            
            
              
              14.
              53
              f.
              66.
              c.
              
            
            
              
              15.
              54
              f.
              71.
              f.
              
            
            
              
              16.
              61
              f.
              76
              f.
              
            
            
              
              17.
              62
              f.
              78.
              f.
              
            
            
            
              
              18.
              56
              f.
              69.
              f.
              
            
            
              
              19.
              53
              f.
              69.
              f.
              
            
            
              
              20.
              56
              f.
              77.
              f.
              
            
            
              
              21.
              59
              c.
              70.
              c.
              
            
            
              
              22.
              57
              f.
              73.
              c.
              
            
            
              
              23.
              61.
              c.
              77.
              f.
              
            
            
              
              24.
              66.
              c.
              80.
              c.
              
            
            
              
              25.
               
              f.
              83.
              f.
              
            
            
              
              26.
              64.
              c.
              79.
              f.
              
            
            
              
              27.
              64.
              c.
              83.
              f.
              
            
            
              
              28.
              68.
              c.
              80.
              f.
              
            
            
              
              29.
              65.
              c.
              74.
              c.a.r.
              
            
            
              
              30.
              57.
              c.a.r.
              66.
              c.a.r.
              
            
            
              
              31.
              57.
              c.
              65.
              c.a.r.
              
            
            
              Aug.
               1.
              61.
              c.
               
              c.a.r.
              
            
            
              
               2.
              60.
              c.
              73.
              c.
              
            
            
              
               3.
              58.
              f.
              72.
              c.
              
            
            
              
               4.
              54.
              f.
              73.
              c.
              
            
            
              
               5.
              59.
              f.
              77.
              f.a.r.
              
            
            
              
               6.
              63
              f.
              78.
              f.
              
            
            
              
               7.
              60
              f.
              78.
              f.
              
            
            
              
               8.
              59.
              c.
              78.
              c.
              
            
            
              
               9.
              60
              f.
               
              f.
              
            
            
              
              10.
              60
              f.
              79.
              f.
              
            
            
              
              11.
              60
              f.
              81.
              f.
              
            
            
              
              12.
              64
              f.
              81.
              r.
              
            
            
              
              13.
              60
              c.
              69.
              r.
              
            
            
              
              14.
              60.
              c.
              66.
              r.
              
            
            
              
              15.
              57.
              f.
               
              r.
              
            
            
              
              16.
              60.
              c.
              69.
              c.a.r.
              
            
            
              
              17.
              61.
              c.a.r.
              72.
              c.
              
            
            
              
              18.
              62.
              c.
              72.
              f.
              
            
            
              
              19.
              61.
              c.
              77.
              f.
              
            
            
              
              20.
              63.
              c.
               
              f.a.r.
              
            
            
              
              21.
              61.
              c.
              73.
              c.
              
            
            
              
              22.
              58.
              f.
              72.
              f.
              
            
            
              
              23.
              60.
              c.
               
              c.
              
            
            
              
              24.
              57.
              c.a.r.
              63.
              r.
              
            
            
              
              25.
              57.
              c.
              70.
              c.
              
            
            
              
              26.
              58.
              c.
               
              f.
              
            
            
              
              27.
              62.
              r.
              72.
              c.
              
            
            
              
              28.
              62.
              r.
              70.
              c.
              
            
            
              
              29.
              54.
              f.
              69.
              f.
              
            
            
              
              30.
              58
              c.
              70.
              f.a.r.
              
            
            
              
              31.
              55.
              c.
              66.
              c.
              
            
            
              Sep.
               1.
              54.
              c.
              72
              c.
              
            
            
              
               2
              56
              f.
              76
              f.
              
            
            
              
               3
              59
              f.
               
              f.
              
            
            
              
               4
              54
              f.a.r.
              64.
              f.a.r.
              
            
            
              
               5
              51
              c.
              66.
              c.
              
            
            
            
              
               6
              48
              f.
              67.
              f.
              
            
            
              
               7
              47
              f.
               
              f.
              
            
            
              
               8
              51
              c.
              76
              f.
              
            
            
              
               9
              60
              c.a.r.
              68.
              c.a.r.
              
            
            
              
              10.
              57
              f.
              71.
              f.
              
            
            
              
              11.
              63
              c.
              70.
              f.
              
            
            
              
              12.
              52
              f.
               
              f.
              
            
            
              
              13.
              58
              c.
              70
              c.
              
            
            
              
              14.
              60
              c.
              71.
              f.a.r.
              
            
            
              
              15.
              56
              c.
              66.
              c.
              
            
            
              
              16.
              47
              f.
               
              f.
              
            
            
              
              17.
              57
              c.a.r.
               
              c.
              
            
            
              
              18.
              63
              c.
              75.
              c.
              
            
            
              
              19.
               
               
               
               
              
            
            
              
              20.
               
               
               
               
              
            
            
              
              21.
               
               
               
               
              
            
            
              
              22.
              44
              f.
              64.
              f.
              
            
            
              
              23.
              44
              c.
              59.
              c.
              
            
            
              
              24.
              48.
              c.
              59.
              c.a.r.
              
            
            
              
              25.
              50.
              c.
              59.
              c.a.r.
              
            
            
              
              26.
              50.
              r.
              62
              f.
              
            
            
              
              27.
              42.
              f.
              57
              c.a.r.
              
            
            
              
              28.
              51.
              c.a.r.
              60
              c.a.r.
              
            
            
              
              29.
              57.
              c.a.r.
              62.
              c.a.r.
              
            
            
              
              30.
               
              c.a.r.
              58.
              c.a.r.
              
            
            
              Oct.
               1.
              43
              f.
              59.
              r.
              
            
            
              
               2.
              50.
              c.
              62.
              f
              
            
            
              
               3.
              46
              f.
              63.
              f
              
            
            
              
               4.
              54
              c.a.r.
              60.
              c
              
            
            
              
               5.
              47
              f.a.r.
               
              c.a.r.
              
            
            
              
               6.
              48
              c.a.r.
              60
              r.
              
            
            
              
               7.
              54.
              r.
              58
              c.
              
            
            
              
               8.
              58
              c.a.r.
              61
              c.a.r.
              
            
            
              
               9.
              54
              c.a.r.
              60
              c.a.r.
              
            
            
              
              10.
              57
              c.a.r.
              62
              c.a.r.
              
            
            
              
              11.
              52
              c.a.r.
               
              c.a.r.
              
            
            
              
              12.
              51.
              f.
              58
              r.
              
            
            
              
              13.
              50
              c.a.r.
               
              f
              
            
            
              
              14.
              36
              f.
              56
              f
              
            
            
              
              15.
              36
              f.
              56
              f.
              white frost
            
            
              
              16.
              37
              f.
              53
              f
              
            
            
              
              17.
              39
              f.
              53
              c.
              
            
            
              
              18.
              35
              f.
              48
              f
              
            
            
              
              19.
              31.
              f.
              51
              c
              
            
            
              
              20.
              39.
              f.
              51
              f
              
            
            
              
              21.
              44
              c.
              52
              c.
              
            
            
              
              22.
              41
              f.
              54
              f
              
            
            
              
              23.
              40
              f.
               
              f
              
            
            
              
              24.
              40
              f.
              55.
              f
              
            
            
              
              25.
              33
              f.
              50
              f
              
            
            
            
              
              26.
              32
              f.
               
              f
              
            
            
              
              27.
              32
              f.
              51
              f
              
            
            
              
              28.
              31
              f.
              48
              f
              
            
            
              
              29.
              30
              f.
               
              c
              
            
            
              
              30.
              26
              f.
              41
              f
              
            
            
              
              31.
              33
              s.
               
              c
              
            
            
              1786.
               
               
               
               
               
              
            
            
              Nov.
               1.
              34
              s.
              39
              c.
              
            
            
              
               2.
              33
              c.a.s.r.
              40
              c.
              
            
            
              
               3.
              36
              c.
              42
              c
              
            
            
              
               4.
              34
              c.
              40
              c
              
            
            
              
               5.
              34
              c.a.s.
              39
              c
              
            
            
              
               6.
              32
              c.
              34
              c
              
            
            
              
               7.
              30
              c.
              31
              c
              
            
            
              
               8.
              30
              c.
              34
              f
              
            
            
              
               9.
              25
              f.
              38
              f
              
            
            
              
              10.
              30
              c.
              35
              c
              
            
            
              
              11.
              30
              c.
              38
              c
              
            
            
              
              12.
              28
              f.
              35
              c
              
            
            
              
              13.
              25
              f.
              33
              f
              
            
            
              
              14.
              22
              f.
               
              c
              
            
            
              
              15.
              32
              c.a.r.
              38
              c
              
            
            
              
              16.
              36
              r.
              46
              c
              
            
            
              
              17.
              36
              c.
               
              r
              
            
            
              
              18.
              34
              c.
              41
              c
              
            
            
              
              19.
              39
              c.
              51
              c.a.r.
              
            
            
              
              20.
              50
              c.
              53
              c.a.r.
              
            
            
              
              21.
              46
              c.
               
              c.a.r.
              
            
            
              
              22
              42
              c.
              46
              c.
              
            
            
              
              23
              37
              c.
               
              c.
              
            
            
              
              24
              34
              c.
              41
              c.
              
            
            
              
              25
              32
              f.
              43
              f.
              
            
            
              
              26
              41
              c.a.r.
              49
              r.
              
            
            
              
              27
              46
              c.a.r.
              53
              f.
              
            
            
              
              28
              47
              f.
              55
              f.
              
            
            
              
              29.
              41
              f.
              51
              r.
              
            
            
              
              30.
              40
              c.a.r.
              45
              f.
              
            
            
              Dec.
               1.
              34
              f.
              44
              r.
              
            
            
              
               2.
              41
              c.
              51
              c.
              
            
            
              
               3
              39
              c.
              45
              r.
              
            
            
              
               4
              46
              c.
              52
              c.
              
            
            
              
               5
              46
              c.
              51
              c.a.r.
              
            
            
              
               6
              46
              f.
              55
              f
              
            
            
              
               7
              48
              c.
              51
              r
              
            
            
              
               8
              45
              c.
              51
              c
              
            
            
              
               9
              46
              c.
              51
              f
              
            
            
              
              10.
              46
              f.
               
              f.
              
            
            
              
              11.
              46
              c.
              49
              c.a.r.
              
            
            
              
              12.
               
              c.
               
              r.
              
            
            
              
              13.
              42
              c.
               
              r.
              
            
            
            
              
              14.
              41
              c.a.r.
              48
              f
              
            
            
              
              15.
              38
              f.
              41
              c.a.r.
              
            
            
              
              16.
              40
              r.
              42
              r.
              
            
            
              
              17.
              34
              c.a.s.
              39
              c.
              
            
            
              
              18.
              32
              c.
               
              f.
              
            
            
              
              19.
              32
              c.
              34
              c.
              
            
            
              
              20.
              30
              c.
              32
              c.
              
            
            
              
              21.
              29
              s.
              33
              s.
              
            
            
              
              22
              25
              c.
              35
              c.
              
            
            
              
              23.
              28
              c.
              32
              c.
              
            
            
              
              24.
              21
              f.
              28.
              f.
              
            
            
              
              25.
              18
              f.
              25.
              f.
              
            
            
              
              26
              21
              c.
              29.
              c.
              
            
            
              
              27
              28
              c.
               
              c.
              
            
            
              
              28
              33
              f.
              40
              c
              
            
            
              
              29.
              37
              c.
              45
              c.a.r.
              
            
            
              
              30.
              38
              f.
              47
              f.
              
            
            
              
              31.
              34
              c.
              38
              c.a.r.
              
            
            
              1787.
               
               
               
               
               
              
            
            
              Jan.
               1.
              34.
              c.
               
              c.
              
            
            
              
               2.
              32.
              c.
              37
              c.
              
            
            
              
               3.
              35.
              c.
              42
              c.
              
            
            
              
               4.
              35.
              c.
              39.
              c.
              
            
            
              
               5.
              35.
              c.
              40.
              c.
              
            
            
              
               6.
              40
              c.a.r.
               
              c.
              
            
            
              
               7.
              32.
              f.a.r.
              33
              f.
              
            
            
              
               8.
              25
              f.
              31
              f
              
            
            
              
               9.
              26
              f.
              39
              c.
              
            
            
              
              10.
              34
              c.
              36
              c.
              
            
            
              
              11.
              27.
              f.
              40
              f
              
            
            
              
              12.
              30
              f.
              40
              f
              
            
            
              
              13.
              37.
              f.
              45
              f
              
            
            
              
              14.
              29
              f.
              38
              f.
              
            
            
              
              15.
              27
              c.
              35.
              f
              
            
            
              
              16.
              26
              c.
               
              c.
              
            
            
              
              17.
              27.
              c.
              38.
              f.
              
            
            
              
              18.
              32
              c.
              35
              c.
              
            
            
              
              19.
              36
              c.a.h.
              35
              c.
              
            
            
              
              20.
              35
              c.
              40
              c.a.r.
              
            
            
              
              21.
              36
              c.
              42
              c.a.r.
              
            
            
              
              22.
              41.
              c.
              43
              c.a.r.
              
            
            
              
              23.
              30.
              f.
              38
              f
              
            
            
              
              24.
              32.
              s.
              38
              c
              
            
            
              
              25.
              30.
              f.
              35
              f
              
            
            
              
              26.
              27.
              f.
              31.
              c
              
            
            
              
              27.
              23.
              f.
              32.
              s
              
            
            
              
              28.
              28.
              c.
               
              s
              
            
            
              
              29.
              34.
              c.
              41
              c
              
            
            
              
              30
              36.
              f.
              45
              f
              
            
            
              
              31.
              32.
              f.
              46
              f
              
            
            
            
              
              Feb.
               
               
               
               
              
            
            
              
               1.
              32.
              f.
              45
              f
              
            
            
              
               2.
              37.
              c.
              45
              c
              
            
            
              
               3.
              39.
              c.
               
              c
              
            
            
              
               4.
              39.
              c.
              43
              c
              
            
            
              
               5.
              31.
              f.
              43
              f
              
            
            
              
               6.
              31.
              c.
               
              f
              
            
            
              
               7.
              44.
              r.
              49.
              r
              
            
            
              
               8.
              43
              f.
              52
              f
              
            
            
              
               9.
              39
              c.
              49
              c
              
            
            
              
              10.
              43.
              r.
              50
              r.
              
            
            
              
              11.
              38
              f.
              51.
              c.
              
            
            
              
              12.
              43
              f.a.r.
              48.
              r.
              
            
            
              
              13.
              42
              r.
              49.
              f.
              
            
            
              
              14.
              38
              f.
              50.
              f.
              
            
            
              
              15.
              37
              f.
              51.
              c.
              
            
            
              
              16.
              38
              f.
              53.
              f.
              
            
            
              
              17.
              44
              f.
              54.
              f.
              
            
            
              
              18.
              34
              c.
              52.
              c.
              
            
            
              
              19.
              43
              c.
              55.
              c.
              
            
            
              
              20.
              42
              c.
              52.
              c.
              
            
            
              
              21.
              43
              c.
              49.
              c.a.r.
              
            
            
              
              22.
              34
              f.
              42.
              f
              
            
            
              
              23.
              29
              f.
              41.
              f
              
            
            
              
              24.
              30
              c.
              42.
              f
              
            
            
              
              25.
              27
              f.
              46
              c.
              
            
            
              
              26.
              38
              c.
               
              c.
              
            
            
              
              27.
              38
              f.
              53.
              f
              
            
            
              
              28.
               
               
               
               
              
            
            
              
              Mar.
               
               
               
               
              
            
            
              
               1
               
               
               
               
              
            
            
              
               2
               
               
               
               
              
            
            
              
               3
               
               
               
               
              
            
            
              
               4
               
               
               
               
              
            
            
              
               5
               
               
               
               
              
            
            
              
               6
               
               
               
               
              
            
            
              
               7
               
               
               
               
              
            
            
              
               8
               
               
               
               
              
            
            
              
               9
               
               
               
               
              
            
            
              
              10
               
               
               
               
              
            
            
              
              11
               
               
               
               
              
            
            
              
              12
               
               
               
               
              
            
            
              
              13
               
               
               
               
              
            
            
              
              14
               
               
               
               
              
            
            
              
              15
               
               
               
               
              
            
            
              
              16
               
               
               
               
              
            
            
              
              17
               
               
               
               
              
            
            
              
              18
               
               
               
               
              
            
            
              
              19
               
               
               
               
              
            
            
              
              20
              49.f
               
              66 f
              Nismes
              
            
            
            
              
              21
              52 f
               
              65 f
               
              
            
            
              
              22
              46.f
               
              64.c.
               
              
            
            
              
              23
              53.car
               
              57.c.
               
              
            
            
              
              24
              far
               
              f
               
              
            
            
              
              25
              f
               
              f
              St. Remy
              
            
            
              
              26
              49 f
               
              60 f
              Aix
              
            
            
              
              27
              51.c.
               
              62 f
               
              
            
            
              
              28
              53 f
               
              64 f
               
              
            
            
              
              29
              50 f
               
              f
               
              
            
            
              
              30
              60.c
               
              64 far
              Marseille
              
            
            
              
              31.
              61.c
               
              62.r
               
              
            
            
              Apr.
               1.
              55.r
               
              c
               
              
            
            
              
               2.
              58.r
               
              63 car
               
              
            
            
              
               3.
              57.far
               
              f
               
              
            
            
              
               4.
              54.f
               
              63 f
               
              
            
            
              
               5.
              55.c.
               
              65 c
               
              
            
            
              
               6.
              c.
               
              c
              Toulon
              
            
            
              
               7.
              c
               
              55 r.
               
              
            
            
              
               8.
              c
               
              c.a.r.
              Cuers
              
            
            
              
               9.
              far
              Luc.
              f.
              Frejus
              
            
            
              
              10.
              c
              Antibes
              f.
              Nice
              
            
            
              
              11.
              58 f
               
              f.
               
              
            
            
              
              12.
              55 f
               
              f.
               
              
            
            
              
              13.
              f
              Nice.
              f.
               
              
            
            
              
              14.
              f
              Sospello
              f.
               
              
            
            
              
              15.
              f
              Tende
              r.
              Limone
              
            
            
              
              16.
              c.
              Coni
              r.
              Turin
              
            
            
              
              17.
              f.
              Turin
              c.
               
              
            
            
              
              18.
              f.
               
              f.
               
              
            
            
              
              19.
              f.
               
              far
              Vercelli
              
            
            
              
              20.
              f.
               
              f.
              Milan
              
            
            
              
              21
              f.
              Milan
              f.
               
              
            
            
              
              22.
              f.
               
              f.
               
              
            
            
              
              23.
              f.
               
              f.
              Pavia
              
            
            
              
              24.
              c.
              Pavia
              f.
              Novi
              
            
            
              
              25.
              c.
              Novi
              f.
              Genoa
              
            
            
              
              26.
              r.
               
              c.
               
              
            
            
              
              27.
              c.
               
              f.a.r.
               
              
            
            
              
              28.
              f.
              Genoa
              c.a.r.
              Noli
              
            
            
              
              29.
              f.
              Noli
              f.
              Albenga
              
            
            
              
              30.
              
              Albenga
              f.
              St. Remo
              
            
            
              May
               1.
              f.
              St. Remo
              c.
              Nice
              
            
            
              
               2.
              f.
              Nice
              f.
              on the road
              
            
            
              
               3.
              f.
              on the road
              f.
              Aix
              
            
            
              
               4.
              f.
              Aix
              f.
              Aix
              
            
            
              
               5.
              f.
              Marseilles
              f.
              Marseilles
              
            
            
              
               6.
              f.
              Marseille
              far.
              Marseilles
              
            
            
              
               7.
              f.
              Marseille
              far.
              Orgon
              
            
            
              
               8.
              f.
              Orgon
              c.
              Vaucluse
              
            
            
              
               9.
              c.
              Avignon
              r.
                 road
              
            
            
              
              10.
              f.
              Nismes
              car.
              Montpelier
              
            
            
            
              
              11.
              r.
              Montpelr.
              f.
              Montpelier
              
            
            
              
              12.
              c.
              Montpelier
              f.
              Cette
              
            
            
              
              13.
              c.
              Cette
              r.
              Agde
              
            
            
              
              14.
              f.
              Agde
              f.
              on the canal
              
            
            
              
              15.
              f.
              Beziers
              f.
              canal
              
            
            
              
              16.
              c.
              Saumal
              f.
              canal
              
            
            
              
              17.
              r.
              Marseillette
              c.
              Carcassonne
              
            
            
              
              18.
              f.
              Carcassonne
              f.
              canal
              
            
            
              
              19.
              f.
              Castelnaudari
              f.
              Castelnaudari
              
            
            
              
              20.
              f.
              Castelnaudari
              f.
              canal
              
            
            
              
              21.
              c.
              Baziege
              f.
              Toulouse
              
            
            
              
              22.
              c.
              Toulouse
              f.
              on the road
              
            
            
              
              23
              f.
              Agen
              f.
              road
              
            
            
              
              24
              car.
              Castres
              c.
              Bourdeaux
              
            
            
              
              25
              r.
              Bourdeaux
              far
              Bourd.
              
            
            
              
              26
              c.
              Bourd.
              c.
              Bourd.
              
            
            
              
              27.
              car.
              Bourd.
              car
              Bourd.
              
            
            
              
              28
              c.
              Bourd.
              c.
              on the Garonne
              
            
            
              
              29
              car
              Blaye
              car
              on the road
              
            
            
              
              30.
              car
              Rochefort
              f.
              road
              
            
            
              
              31.
              f.
              Ste. Hermine
              f.
              Nantes
              
            
            
              June
               1.
              f.
              Nantes
              f.
              road
              
            
            
              
               2.
              car
              Massillac
              c.
              Lorient
              
            
            
              
               3.
              f.
              Lorient
              f.
              road
              }
              white frost
            
            
              
               4.
              f.
              Josselin
              f.
              Rennes
            
            
              
               5.
              f.
              Rennes
              f.
              Nantes
              
            
            
              
               6.
              r.
              Nantes
              c.
              road
              
            
            
              
               7.
              f.
              Ancenis
              f.
              road
              
            
            
              
               8.
              f.
              3 volets
              f.
              Chanteloup
              
            
            
              
               9.
              f.
              Veuves
              f.
              Orleans
              
            
            
              
              10.
              f.
              Orleans
              f.
              Paris
              
            
            
              
              11.
               
               
               
               
              
            
            
              
              12.
               
               
               
               
              
            
            
              
              13.
               
               
              75
              r.
              
            
            
              
              14.
              59.
              f.
              76
              c.
              
            
            
              
              15
              60.
              c.a.r.
              68
              c.a.r.
              
            
            
              
              16
              60.
              f.
              73
              f.
              
            
            
              
              17
              57.
              f.
              70
              c.
              
            
            
              
              18
              58.
              f.
              67
              c.
              
            
            
              
              19.
              58.
              c.a.r.
              67
              c.a.r.
              
            
            
              
              20.
              54.
              c.
              64
              r.
              
            
            
              
              21
              60.
              r.
              67
              r.
              
            
            
              
              22
              63.
              c.
              74
              f.
              
            
            
              
              23
              68.
              c.
               
              c.
              
            
            
              
              24
              60
              f.
              79
              c.
              
            
            
              
              25.
              66
              r.
              71
              f.
              
            
            
              
              26.
              61.
              c.
              74
              c.
              
            
            
              
              27.
              64
              f.
              80
              f
              
            
            
              
              28.
              64
              c.
              66
              c.a.r.
              
            
            
              
              29.
              63
              c.
              66
              c.
              raspberries & Apricots
            
            
              
              30.
              58
              c.
              73
              c.
            
            
            
              July
               1.
              64.
              f.
              71.
              c.
              
            
            
              
               2
              60.
              f.
              73
              f.
              
            
            
              
               3
              60.
              f.
               
              f
              
            
            
              
               4
              65
              f.
              79
              f
              
            
            
              
               5
              60
              f.
              75
              f
              
            
            
              
               6
              60
              f.
              81
              f
              
            
            
              
               7
              65
              c.
              75
              c
              
            
            
              
               8
              59
              f.a.r.
               
              r
              
            
            
              
               9
              56
              f.
              71.
              f
              
            
            
              
              10
              61
              f.
              72
              f.a.r.
              
            
            
              
              11
              60
              c.
              70
              f
              
            
            
              
              12
              60
              c.a.r.
              70.
              c.a.r.
              
            
            
              
              13
              62
              c.a.r.
              72.
              f.
              
            
            
              
              14
              60
              c.a.r.
              64.
              c.a.r.
              
            
            
              
              15
              56
              f.
              71.
              c.
              
            
            
              
              16
              59
              c.a.r.
              71.
              f.
              
            
            
              
              17
              57
              c.
               
              f.a.r.
              
            
            
              
              18
              56
              f.a.r.
              72.
              f.
              
            
            
              
              19
              55
              f.
              70.
              c.
              
            
            
              
              20
              57
              c.
              68.
              c.a.r.
              
            
            
              
              21
              58
              c.a.r.
              67.
              c.a.r.
              
            
            
              
              22
              58
              c.
              72.
              f.a.r.
              
            
            
              
              23
              59
              c.a.r.
              69.
              f.a.r.
              
            
            
              
              24
              60
              c.
               
              c.a.r.
              
            
            
              
              25
              59
              f.
              62.
              r.
              rye harvest begins
            
            
              
              26
              57
              f.
              69.
              c.a.r.
              
            
            
              
              27
              57
              f.a.r.
              70.
              c.
              
            
            
              
              28
              54.
              f.
               
              f.
              
            
            
              
              29
              64.
              c.
              80.
              c.
              apricots ripe
            
            
              
              30
              68.
              c.
              77.
              f.
              
            
            
              
              31.
              59.
              c.
               
              c.
              
            
            
              Aug.
               1.
              64
              f.
               
              f.
              
            
            
              
               2
              62
              f.
              78.
              f.
              
            
            
              
               3
              61
              f.
              80.
              f.
              
            
            
              
               4
              60
              f.
              80.
              f.
              
            
            
              
               5
              63
              f.
              84.
              c.
              
            
            
              
               6
              65
              f.
              83.
              f.
              peaches ripe.
            
            
              
               7
              64
              f.
              80.
              f
              cherries past.
            
            
              
               8
              64
              f.
              83.
              f
              
            
            
              
               9
              66
              f.
              86.
              f
              
            
            
              
              10
              68
              c.
              78.
              c.
              
            
            
              
              11
              67
              c.a.r.
               
              f.
              
            
            
              
              12
              65
              f.
              75.
              c.
              
            
            
              
              13
              56
              f.a.r.
               
              f.
              
            
            
              
              14
              55
              f.
              75.
              f
              
            
            
              
              15
              64
              c.
              79.
              f
              
            
            
              
              16
              63
              f.
              85.
              f
              
            
            
              
              17
              66
              f.
               
              f
              
            
            
              
              18
              59
              f.
              80.
              f
              
            
            
              
              19
              56
              f.
              71.
              c.a.r.
              
            
            
            
              
              20
              60
              c.a.r.
              73.
              c.
              
            
            
              
              21
              57
              f.
              73.
              f
              
            
            
              
              22
              56
              f.
              75.
              f
              
            
            
              
              23
              56
              c.
              73.
              c.
              
            
            
              
              24
              57
              c.
              69.
              c.
              
            
            
              
              25
              59
              c.
               
              c.a.r.
              
            
            
              
              26
              54
              c.
              63.
              f.a.r.
              
            
            
              
              27
              51
              f.
              63.
              f.a.r.
              
            
            
              
              28
              52
              c.
               
              f
              
            
            
              
              29
              51
              c.
              68.
              f
              
            
            
              
              30
              58
              c.a.r.
              68.
              f
              
            
            
              
              31
              52
              f.
              70.
              f
              
            
            
              1787.
               
               
               
               
               
              
            
            
              Sep.
               1.
              60.
              c.a.r.
              65
              c.
              
            
            
              
               2.
              54.
              f.
              66.
              f.
              
            
            
              
               3.
              52.
              f.
              72.
              f.
              
            
            
              
               4.
              53.
              f.
               
              f.
              
            
            
              
               5.
              55.
              f.
               
              f
              
            
            
              
               6.
              55.
              f.
               
              f
              
            
            
              
               7.
              58
              f.
               
              f
              
            
            
              
               8.
              60
              c.
               
              c.a.r.
              
            
            
              
               9.
              58
              c.
               
              f.a.r.
              
            
            
              
              10.
              55.
              c.
              66.
              f.
              
            
            
              
              11.
              47.
              f.
              62.
              f
              
            
            
              
              12.
              47.
              f.
               
              f
              
            
            
              
              13.
              49.
              f.
              66.
              f
              
            
            
              
              14.
              48.
              f.
              63.
              f
              
            
            
              
              15.
              46.
              f.
               
              f
              
            
            
              
              16.
              60.
              c.
              66.
              c.a.r.
              
            
            
              
              17.
              56.
              c.
              59.
              r.
              
            
            
              
              18.
              53.
              c.
               
              c.a.r.
              
            
            
              
              19.
              55.
              f.
              63.
              f.a.r.
              
            
            
              
              20.
              51.
              c.a.r.
              65.
              c.
              
            
            
              
              21.
              54.
              f.
              76.
              c.
              
            
            
              
              22.
              61.
              c.a.r.
              
              c.
              
            
            
              
              23.
              57.
              c.a.r.
              70.
              f
              
            
            
              
              24.
              58.
              c.
               
               
              
            
            
              
              25.
              61.
              c.
              69.
              r.
              
            
            
              
              26.
              61.
              c.a.r.
              69.
              f.a.r.
              
            
            
              
              27.
              59.
              r.
              66.
              f.
              
            
            
              
              28.
              54.
              c.a.r.
              60.
              f.
              
            
            
              
              29.
              47.
              f.
              61.
              f.
              
            
            
              
              30.
              44.
              f.
              66.
              f.
              
            
            
              Oct.
               1.
              54.
              c.
              63.
              r.
              
            
            
              
               2.
              52.
              c.
              64.
              c.
              
            
            
              
               3.
              55
              r.
              59.*
              r.
              
            
            
              
               4.
              54*
              c.
              64.*
              c.a.r.
              
            
            
              
               5.
              54
              r.
              62.
              c.
              
            
            
              
               6.
              54
              r.
              65.
              c.
              
            
            
              
               7.
              65
              c.
              69
              f
              
            
            
            
              
               8.
              57
              c.
              66*
              f
              
            
            
              
               9.
              60
              c.
               
              c
              
            
            
              
              10.
              61
              c.a.r.
               
              c
              
            
            
              
              11.
              53
              r.
              62
              c.a.r.
              
            
            
              
              12.
              45
              f.
              59*
              c.
              
            
            
              
              13.
              51
              c.a.r.
              53.
              c.a.r.
              
            
            
              
              14.
              44
              c.a.r.
              56.
              c.
              
            
            
              
              15.
              44
              c.a.r.
              58.
              f.
              
            
            
              
              16.
              49.
              r.
              56.
              c.a.r.
              
            
            
              
              17.
              51.
              f.
              60.
              c.
              
            
            
              
              18.
              55.
              r.
              54.*
              r.
              
            
            
              
              19.
              48.
              c.
              58.*
              f.
              
            
            
              
              20.
              44.
              c.
              51.
              c.a.r.
              
            
            
              
              21.
              46.
              c.a.r.
              53.
              c.
              
            
            
              
              22.
              37.
              f.
              51.
              r.
              wh. frost this morning
            
            
              
              23.
              50.
              c.a.r.
               
              c.
            
            
              
              24.
              40.
              f.
               
              c.
              
            
            
              
              25.
              46.
              c.a.r.
               
              r.
              
            
            
              
              26.
              58.
              c.
              59.
              c.a.r.
              
            
            
              
              27.
              61.
              c.a.r.
              65.
              c.a.r.
              
            
            
              
              28.
              57.
              c.a.r.
              62.
              c.
              
            
            
              
              29.
              58.
              c.a.r.
              62
              c.
              
            
            
              
              30.
              54.
              c.
               
              f.
              
            
            
              
              31.
              54.
              c.
              63.
              c.
              
            
            
              
              Nov.
               
               
               
               
              
            
            
              
               1.
              52.
              c.
              59.
              f
              
            
            
              
               2
              50
              r.
              54.
              r
              
            
            
              
               3
              50
              c.
              52.
              c.a.r.
              
            
            
              
               4
              34
              f.
              50.
              f.
              
            
            
              
               5.
              46.
              r.
              51.
              f.
              
            
            
              
               6.
              44.
              f.
              56.
              r.
              
            
            
              
               7.
              49.
              c.
               
              r.
              
            
            
              
               8.
              46.
              r.
              55.
              c.
              
            
            
              
               9.
              51.
              f.
               
              c.
              
            
            
              
              10.
              48.
              c.
              58.
              c.
              
            
            
              
              11.
              52.
              f.
              65.
              c.
              
            
            
              
              12.
              48.
              f.
              58.
              f
              
            
            
              
              13.
              46.
              r.
              50.
              c.a.r.
              
            
            
              
              14.
              45.
              c.
              52.
              c.a.r.
              
            
            
              
              15.
              35.
              f.
              41.
              c.
              
            
            
              
              16.
              38.
              c.
              44.
              f.
              
            
            
              
              17.
              30.
              f.a.r.
              41.
              f.
              
            
            
              
              18.
              38.
              c.a.r.
              41.
              c.a.r.
              
            
            
              
              19.
              34.
              f.
              43.
              c.
              
            
            
              
              20.
              37.
              c.a.r.
              43.
              f.a.r.
              
            
            
              
              21.
              38.
              c.
              42.
              f.
              
            
            
              
              22.
              39
              c.a.r.
              48.
              c.a.r.
              
            
            
              
              23.
              39
              f.a.r.
              46.*
              c.
              
            
            
              
              24.
              39
              r.
              41.
              f.a.r.
              
            
            
              
              25.
              31
              f.
               
              f.
              
            
            
            
              
              26.
              33
              c.
              37.
              f.
              
            
            
              
              27.
              28
              f.
              35.
              f.
              
            
            
              
              28.
              26
              f.
              36.
              f.
              
            
            
              
              29.
              25
              f.
              33.
              f.
              
            
            
              
              30.
              23
              f.
              35
              f
              
            
            
              Dec.
               1.
              26
              f.
              36
              f
              
            
            
              
               2.
              29.
              c.
              39.
              c.a.r.
              
            
            
              
               3.
              41.
              c.
              43
              c.
              
            
            
              
               4.
              42
              c.a.r.
               
              c.
              
            
            
              
               5.
              46
              c.
              52.
              c.a.r.
              
            
            
              
               6.
              46.
              r.
              48.
              r.
              
            
            
              
               7.
              39
              c.
              43.
              c.
              
            
            
              
               8.
              33
              c.
              39.
              c.
              
            
            
              
               9.
              50
              c.a.r.
              56.
              c.a.r.
              
            
            
              
              10.
              42.
              c.
              52.
              f.
              
            
            
              
              11.
              40
              f.
              51.
              f.
              
            
            
              
              12.
              43
              c.
              53.
              c.
              
            
            
              
              13.
              47
              c.
               
              c.
              
            
            
              
              14.
              46
              c.
              54.
              f.
              
            
            
              
              15.
              48
              r.
              50.
              c.
              
            
            
              
              16.
              46
              f.a.r.
               
              c.
              
            
            
              
              17.
              46.
              c.a.r.
              51.
              r.
              
            
            
              
              18.
              50.
              c.a.r.
              53.
              c.a.r.
              
            
            
              
              19.
              48.
              c.a.r.
              51.
              r.
              
            
            
              
              20.
              48.
              r.
              52.
              c.a.r.
              
            
            
              
              21.
              43.
              c.
              43.
              c.
              
            
            
              
              22
              34.
              c.
              34.
              s.
              
            
            
              
              23
              32.
              s.
              33.
              c.
              
            
            
              
              24.
              36.
              c.
               
              f.a.r.
              
            
            
              
              25.
              40.
              c.a.r.
              39
              c.
              
            
            
              
              26.
              32.
              f.
              36
              f
              
            
            
              
              27.
              31.
              c.
              36
              c
              
            
            
              
              28.
              33
              f.
              36
              c
              
            
            
              
              29.
              30
              f.
              35
              c
              
            
            
              
              30.
              35
              c.
               
              c
              
            
            
              
              31.
              40
              c.
              48
              c
              
            
            
              1788.
               
               
               
               
              
            
            
              
              Jan.
               
               
               
               
              
            
            
              
               1.
              45
              c.
              49
              r.
              
            
            
              
               2.
              48
              c.a.r.
              51.
              r.
              
            
            
              
               3.
              48.
              c.a.r.
              48.
              f.
              
            
            
              
               4.
              46
              c.a.r.
              49.
              c.
              
            
            
              
               5.
              40
              c.a.r.
              50.
              c.a.r.
              
            
            
              
               6.
              46.
              c.a.r.
              45.
              f.
              
            
            
              
               7.
              41.
              c.a.r.
              43.
              c.
              
            
            
              
               8.
              40.
              c.a.r.
              43.
              c.
              
            
            
              
               9.
              41.
              c.
              41.
              c.
              
            
            
              
              10.
              34
              f.
              39.
              f.
              
            
            
              
              11.
              30
              f.
              34.
              c.
              
            
            
              
              12.
              32
              c.
              37.
              c.a.r.
              
            
            
            
              
              13.
              36
              c.
              40.
              c.
              
            
            
              
              14.
              39.
              c.
              43.
              c.a.r.
              
            
            
              
              15.
              31.
              f.
               
              c.a.s.
              
            
            
              
              16.
              28.
              f.
              36.
              f.
              
            
            
              
              17.
              35
              c.
              39.
              c.
              
            
            
              
              18.
              33
              c.
              36.
              f.
              
            
            
              
              19.
              38.
              c.a.r.
              42
              c.
              
            
            
              
              20.
              34.
              f.a.r.
              39
              f.a.r.
              
            
            
              
              21.
              32.
              c.
              40
              c.
              
            
            
              
              22
              40.
              c.
              43
              f.
              
            
            
              
              23
              37.
              f.
              48
              c.
              
            
            
              
              24
              44.
              c.
              47
              c.
              
            
            
              
              25
              46
              c.
              48
              c.
              
            
            
              
              26
              42.
              c.
              43
              c.
              
            
            
              
              27
              35
              c.
              43
              f.
              
            
            
              
              28
              34
              c.
              42
              c.
              
            
            
              
              29
              38
              c.
              43
              c.
              
            
            
              
              30
              30.
              f.
              33
              c.
              
            
            
              
              31.
              32.
              f.
              35
              c.
              
            
            
              
              Feb.
               
               
               
               
              
            
            
              
               1.
              31.
              c.
              35.
              s.
              
            
            
              
               2.
              29.
              c.
              34.
              f
              
            
            
              
               3.
              42.
              c.
              49
              f
              
            
            
              
               4.
              41.
              c.
              50
              c.
              
            
            
              
               5.
              45.
              f.
              55
              c.
              
            
            
              
               6.
              40.
              c.
              50
              f
              
            
            
              
               7.
              36.
              f.
              52
              f
              
            
            
              
               8.
              40.
              c.
              41
              c.
              
            
            
              
               9.
              38
              c.
              40
              c.
              
            
            
              
              10.
              36.
              c.a.s.
              42
              c.
              
            
            
              
              11.
              32
              f.
              42
              c.
              
            
            
              
              12.
              34
              c.
              41
              c.
              
            
            
              
              13.
              36
              c.
              45
              f
              
            
            
              
              14.
              36
              f.
              49
              r
              
            
            
              
              15.
              42
              r.
              50
              r
              
            
            
              
              16.
              44.
              c.
              49
              f.
              
            
            
              
              17.
              41.
              r.
              46
              c.
              
            
            
              
              18.
              36.
              c.
              42
              c.
              
            
            
              
              19.
              32.
              f.
               
              f.
              
            
            
              
              20.
              38
              c.
              51.
              c.
              
            
            
              
              21.
              45
              c.
              52.
              c.a.r.
              
            
            
              
              22.
              44
              f.a.r.
               
              f.a.r.
              
            
            
              
              23.
               
              r.
               
              r.
              
            
            
              
              24.
               
              r.
              51.
              c.
              
            
            
              
              25
              44
              r.
              47.
              f.a.r.
              
            
            
              
              26
              40
              c.
              49.
              c.a.r.
              
            
            
              
              27
              42
              c.a.r.
              49.
              c.a.r.
              
            
            
              
              28
              46
              c.a.r.
              53.
              c.a.r.
              almds. blossom
            
            
              
              29
              47.
              c.a.r.
              53.
              c.a.r.
              
            
            
            
              
              Mar.
               
               
               
               
              
            
            
              
               1.
              42.
              c.a.r.
              43.
              c.a.r.
              
            
            
              
               2.
              41.
              f.a.r.
              45.
              c.a.r.
              
            
            
              
               3.
              38.
              c.
              40.
              c.
              
            
            
              
              Apr.
               
               
               
               
              
            
            
              
              24
               
               
              59.
              c.
              
            
            
              
              25
               
               
              57.
              f.
              
            
            
              
              26
              45
              c.
              57.
              c.
              
            
            
              
              27
               
               
              61.
              c.
              
            
            
              
              28
               
              f.
              66.
              f
              
            
            
              
              29
               
              f.
               
              f
              
            
            
              
              30
               
              f.
              79.
              f
              
            
            
              
              May
               
               
               
               
              
            
            
              
               1.
               
              f.
              78.
              f
              
            
            
              
               2.
               
              f.
              76
              f
              
            
            
              
               3.
              55.
              f.
              66
              f
              
            
            
              
               4.
              48½
              f.
              72
              f
              
            
            
              
               5.
              56.
              f.
              74
              f
              
            
            
              
               6.
              55.
              f.
              78
              f
              
            
            
              
               7.
              57.
              f.
              73
              f
              
            
            
              
               8.
              57.
              c.
              66
              f
              
            
            
              
               9.
              56
              c.a.r.
              71
              f.a.r.
              
            
            
              
              10.
              57
              c.a.r.
              62
              c.
              
            
            
              
              11.
              48.
              f.
              69
              f
              
            
            
              
              12.
              52
              f.
              68
              f
              
            
            
              
              13.
              50
              f.
               
              f
              
            
            
              
              14.
              49
              f.
              62.
              c.
              
            
            
              
              15.
              49
              c.
              50.
              r.
              
            
            
              
              16.
              49
              c.
              57.
              c.a.r.
              
            
            
              
              17.
              50
              r.
              59.
              c.a.r.
              
            
            
              
              18.
              54
              c.a.r.
              64.
              c.a.r.
              
            
            
              
              19.
              54.
              c.a.r.
              63.
              c.a.r.
              
            
            
              
              20.
              54.
              c.
              66.
              f.
              
            
            
              
              21.
              54.
              c.
              69.
              f.
              
            
            
              
              22.
              53.
              f.
              70.
              f.
              
            
            
              
              23.
              58.
              c.
              75.
              f.
              
            
            
              
              24.
              57.
              f.
              76.
              f.
              
            
            
              
              25.
              61.
              f.
              79.
              f.
              
            
            
              
              26.
              63.
              f.
               
              f.
              
            
            
              
              27.
              62.
              f.
              81.
              f
              
            
            
              
              28.
              66
              c.
              75.
              c.
              
            
            
              
              29.
              61.
              c.a.r.
              73.
              c.
              
            
            
              
              30.
              61.
              c.a.r.
              68
              c.a.r.
              
            
            
              
              31.
              57.
              f.a.r.
              66
              c.a.r.
              
            
            
              
              June
              Th.
              Hygr.
               
              Th.
              Hygr.
              
            
            
              
               1.
              54.
              46½
              c.
              65
              36.
              c
            
            
              
               2.
              54.
              46
              f.
              71
              29
              c
            
            
            
              
               3.
              60
              41
              c.
              70
              36
              car
            
            
              
               4.
              53
              46
              c.
              66
              34
              f
            
            
              
               5.
              53
              45½
              f.
              68
              27
              f
            
            
              
               6.
              55
              41
              f.
              73
              28
              f
            
            
              
               7.
              61.
              45
              f.
              78
              26
              f
            
            
              
               8.
              60
              46
              c.
              65
              39
              car
            
            
              
               9.
              53
              42
              c.
              65
              34
              c
            
            
              
              10
              58
              45
              c.
              62
              39
              r
            
            
              
              11
              56
              41
              c.a.r.
              68
              26
              c
            
            
              
              12
              58
              45
              c.
               
               
              c
            
            
              
              13
              63
              44
              c.
              70
              35
              r
            
            
              
              14
              64
              47
              f.
              76
              30
              c
            
            
              
              15
              64
              48
              f.
              67
              44
              r
            
            
              
              16
              62
              53½
              c.
              75
              33
              far
            
            
              
              17.
              65
              52
              far
              78
              32
              car
            
            
              
              18.
              66
              48
              far
              83
              27
              f
            
            
              
              19.
              66
              46
              car
              80
              30
              c
            
            
              
              20.
              67
              55
              far
              78
              31
              car
            
            
              
              21.
              66
              48
              car
              72
              43
              car
            
            
              
              22.
              64
              52
              car
              65
              52
              r.
            
            
              
              23.
              62
              55
              car
              71
              37
              c.
            
            
              
              24
              59
              50
              car
               
               
              car
            
            
              
              25
              60
              48
              car
              70.
              40.
              car
            
            
              
              26
              59
              47
              car
              69.
              36.
              c.
            
            
              
              27
              60
              51
              car
              70.
              40.
              car
            
            
              
              28
              62
              52
              car
              70.
              40.
              car
            
            
              
              29
              59
              49
              car
              72
              36.
              c.
            
            
              
              30
              60
              49
              c.
              69
              40.
              car
            
            
              
              July
               
               
               
               
               
              
            
            
              
               1.
              59
              49
              f.
               
               
              f
            
            
              
               2.
              58
              44
              f.
              77
              26
              f
            
            
              
               3.
              65
              41
              f.
               
               
              car
            
            
              
               4.
              69
              48
              car
              75
              34
              far
            
            
              
               5.
              61
              39.
              c.
              70
              32
              car
            
            
              
               6.
              60
              48
              car
              70
              36
              car
            
            
              
               7.
              61
              45
              c.
              72
              41
              car
            
            
              
               8.
              65
              47.
              c.
              73
              40
              car
            
            
              
               9.
              64
              49
              far
              75
              37
              far
            
            
              
              10.
              65
              49
              c.
              80
              32
              f.
            
            
              
              11.
              70
              45
              c.
              82
              33
              far.
            
            
              
              12.
              71
              46
              c.
              86
              30
              c.
            
            
              
              13.
              72
              44
              far
              73
              36
              far
            
            
              
              14.
              60
              42
              f.
              77
              28
              c.
            
            
              
              15.
              61.
              44
              f.
               
               
              f.
            
            
              
              16.
              66.
              41
              c.
              75
              38
              far
            
            
              
              17.
              63.
              42
              f.
              73
              38
              far
            
            
              
              18.
              59.
              44
              car
              72
              33
              f
            
            
              
              19.
              60.
              45
              f.
              78
              26
              f
            
            
              
              20
              65.
              41
              c.
              73
              31
              c
            
            
              
              21.
              61
              42
              c.
              68
              36
              far
            
            
            
              
              22
              56.
              43
              f.
               
               
              f
            
            
              
              23
              59
              42
              c.
              69
              40
              r
            
            
              
              24
              64.
              47.
              c.
              73
              34
              c
            
            
              
              25
              56
              45
              f.
              72
              28
              c
            
            
              
              26
              54
              43
              c.
              68
              28
              c
            
            
              
              27.
              57
              38
              c.
              70
              27
              c
            
            
              
              28
              54
              41
              f.
              65
              38
              car
            
            
              
              29
              58
              44
              car
              71
              32
              c
            
            
              
              30
              59
              43
              f.
              74
              26
              f
            
            
              
              31
              58
              42
              f.
               
               
              c
            
            
              
              Aug.
               
               
               
               
               
              
            
            
              
               1.
              60
              43
              f.
              75
              31
              f
            
            
              
               2
              64
              43
              c.
              72
              29
              f
            
            
              
               3
              56
              43
              f.
              75
              28
              f
            
            
              
               4
              58
              47
              f.
              79
              26
              f
            
            
              
               5
              62
              41
              f.
              72
              30
              f
            
            
              
               6
              54
              39
              f.
              68
              29
              c
            
            
              
               7
              53
              41
              c.
              68
              31
              c
            
            
              
               8
              58
              45
              c.
              73
              30
              c
            
            
              
               9
              58
              48
              f.
              76
              30
              f
            
            
              
              10
              57
              43
              c.
              75
              31
              c
            
            
              
              11
              62
              44
              f.
               
               
              f
            
            
              
              12
              61
              42
              f.
              76
              32
              far
            
            
              
              13
              61
              43
              r.
              71
              45
              car
            
            
              
              14
              63
              50
              r.
              70
              35
              r
            
            
              
              15
              58
              46
              f.
              70
              33
              car
            
            
              
              16
              58
              45
              car.
               
               
              c
            
            
              
              17
              58
              44
              f
              70
              38
              car
            
            
              
              18
              56
              45
              f
              73
              29
              f
            
            
              
              19
              57
              42
              f
               
               
              c
            
            
              
              20
              58
              45
              far.
              75
              32
              f
            
            
              
              21
              59
              46
              f.
              75
              30
              f
            
            
              
              22
              59
              42
              c.
              76
              32
              far
            
            
              
              23
              60
              44
              f.
              72
              39
              r
            
            
              
              24
              61
              46
              c.
              72
              32
              c
            
            
              
              25
              58
              42
              c.
               
               
              c
            
            
              
              26
              58
              40
              c.
              71
              36
              car
            
            
              
              27
              58
              46
              far
              68
              33
              car
            
            
              
              28
              60
              43
              c.
               
               
              c
            
            
              
              29
              60
              40
              f.
              73
              32
              c
            
            
              
              30
              61
              41
              f.
              72
              32
              c
            
            
              
              31
              61
              43
              c.
              66
              42
              r
            
          
         
          
          
            
              
                   Hygrometer     
              
                   Hygrometer     
              
            
            
              
              Sep. 
              Therm. 
              Luc 
              Sauss. 
                 
               
              Therm. 
              Luc. 
              Sauss. 
                
              
            
            
              
               1.
              63.
              54
               95
              c.
               
              70
              40
               79
              f.
              
            
            
              
               2.
              58.
              53
               94
              c.
               
              69
              43
               81
              c
              
            
            
              
               3.
              57.
              51
               95
              f.
               
              74
              34
               72
              f
              
            
            
            
              
               4.
              60
              48
               93
               
               
              81
              29
               66
              f
              
            
            
              
               5.
              65
              46
               93
               
               
              81
              28
               65
              f
              
            
            
              
               6.
              63
              47
               95
              r.
               
              74
              38
               80
              c
              
            
            
              
               7.
              64.
              50
               96
              car.
               
              72
              40
               80
              c
              
            
            
              
               8.
              63.
              48
               94
              f.
               
              76
              39
               79
              c
              
            
            
              
               9.
              64.
              48
               95
              c.
               
               
               
               
              car
              
            
            
              
              10.
              63.
              50
               95
              c.
               
              71
              41
               81
              f
              
            
            
              
              11.
              59
              50
               97
              c.
               
              72
              37
               76
              c
              
            
            
              
              12.
              59
              52
               97
              c.
               
              71
              36
               75
              f
              
            
            
              
              13.
              54
              52
               99
              f.
               
              72
              36
               75
              f
              
            
            
              
              14.
              55.
              52
               99
              f.
               
              72
              32
               70
              f
              
            
            
              
              15.
              60
              51
               97
              c.
               
              70
              40
               81
              car
              
            
            
              
              16.
              55
              48
               95
              c.
               
               
               
               
              r
              
            
            
              
              17.
              59
              50
               97
              c.
               
               
               
               
              c
              
            
            
              
              18.
              55
              53
               99
              car
               
              66
              42
               84
              r
              
            
            
              
              19.
              53
              54
               99
              f.
               
              65
              44
               86
              r
              
            
            
              
              20.
              58
              60
              100
              r.
               
              66
              45
               86
              r
              
            
            
              
              21.
              56
              53
               97
              c.
               
              68
              41
               81
              car
              
            
            
              
              22.
              57
              55
               99
              r.
               
              62
              45
               86
              f
              
            
            
              
              23.
              47
              57
              100
              f.
               
               
               
               
              c.
              some say a hoarfrost
            
            
              
              24
              57
              57
               99
              c.
               
               
               
               
              car
              
            
            
              
              25
              49
              55
               97
              far
               
              64
              37
               76
              r
              
            
            
              
              26
              51
              50
               95
              f
               
              67
              41
               83
              c
              
            
            
              
              27
              54
              56
               99
              f.
               
              66
              38
               80
              f
              
            
            
              
              28
              54
              54
               99
              c.
               
              66
              36
               76
              c
              
            
            
              
              29
              54
              51
               97
              c.
               
              61
              51
               94
              car
              
            
            
              
              30
              51
              54
               99
              c.
               
              62
              41
               83
              car
              
            
            
              
              Oct.
              Ther.
              Luc
              Saus.
               
               
              Th.
              Luc
              Saus.
               
              
            
            
              
               1.
              55
              51
               96
              c
               
              65
              47
               89
              car
              
            
            
              
               2.
              60
              52
               98
              c
               
              70
              41
               81
              c
              
            
            
              
               3.
              58
              52
               97
              c
               
              66
              44
               85
              c
              
            
            
              
               4.
              57
              47
               92
              c
               
              62
              43
               85
              f
              
            
            
              
               5.
              45
              55
              100
              f
               
              64
              46
               89
              f
              
            
            
              
               6.
              57
              61
              100
              f
               
              66
              45
               83
              far
              
            
            
              
               7.
              46
              51
               96
              c
               
              59
              41
               80
              car
              
            
            
              
               8
              44
              56
               99
              f
               
              59
              36
               72
              f
              
            
            
              
               9
              44
              44
               89
              f
               
               
               
               
              c
              
            
            
              
              10
              41
              44
               90
              f
               
              61
              28
               65
              f
              
            
            
              
              11
              43
              51
               98
              f
               
              60
              35
               73
              f
              
            
            
              
              12
              42
              53
               99
              f
               
              54
              49
               91
              f
              
            
            
              
              13
              44
              59
              100
              c
               
              55
              47
               86
              f
              
            
            
              
              14
              38
              59
              100
              f
               
              58
              40
               78
              f
              
            
            
              
              15
              38
              56
              100
              f
               
              58
              40
               80
              f
              
            
            
              
              16
              42
              56
              100
              f
               
               
               
               
              f
              
            
            
              
              17
              50
              56
              100
              c
               
              60
              43
               83
              c
              
            
            
              
              18
              43
              48
               91
              c
               
              52
              37
               75
              f
              
            
            
              
              19
              35
              53
               99
              f
               
              52
              35
               72
              f
              
            
            
              
              20
              32
              52
               99
              c (hr. frost
               
              52
              35
               74
              f
              
            
            
              
              21
              38
              49
               95
              c
               
               
               
               
              c.
              
            
            
              
              22
              54
              54
               98
              c
               
              60
              44
               84
              c
              
            
            
            
              
              23
              48
              52
               97
              c
               
              57
              44
               86
              c
              
            
            
              
              24
              50
              55
               99
              c
               
              56
              42
               83
              c
              
            
            
              
              25
              46
              54
               99
              c
               
              53
              40
               81
              c
              
            
            
              
              26
              38
              55
              100
              f
               
              53
              41
               81
              c
              
            
            
              
              27
              38
              54
              100
               
               
              55
              42
               82
              c
              
            
            
              
              28
              39
              55
               99
              c
               
              54
              48
               90
              c
              
            
            
              
              29
              43
              55
              100
              c
               
              55
              47
               87
              c
              
            
            
              
              30
              46
              53
               98
              c.
               
              53
              44
               85
              c
              
            
            
              
              31
              39.
              53
               98
              f
               
              53
              38
               76
              f
              
            
            
              
              Nov.
               
               
               
               
               
               
               
               
               
              
            
            
              
               1.
              36.
              48
               93
              c
               
              51
              39
               
              f
              
            
            
              
               2.
              33.
              50
               98
              f
               
              56
              45
               88
              f
              
            
            
              
               3.
              45.
              59
              100
              f
               
              63
              44
               85
              f
              
            
            
              
               4.
              55.
              56
               99
              r
               
              56
              43
               85
              f
              
            
            
              
               5.
              41.
              53
               99
              f
               
              54
              46
               86
              f
              
            
            
              
               6.
              34.
              57
              100
              f
               
              51
              42
               81
              f
              
            
            
              
               7.
              35
              54
               99
              f
               
              50
              41
               80
              f
              
            
            
              
               8.
              30
              55
              100
              f
               
              49
              43
               84
              f
              
            
            
              
               9.
              38
              53
               99
              f
               
              53
              42
               83
              f
              
            
            
              
              10.
              40
              56
              100
              f
               
              56
              45
               86
              f
              
            
            
              
              11.
              36
              56
              100
              f
               
               
               
               
              f
              
            
            
              
              12.
              43
              60
              100
              c
               
              47
              59
              100
              c
              
            
            
              
              13.
              41
              64
              100
              c
               
              51
              59
               94
              r
              
            
            
              
              14.
              40
              58
               95
              f
               
              45
              43
               89
              f
              
            
            
              
              15.
              32
              59
               98
              f
               
              46
              44
               80
              c
              
            
            
              
              16.
              32
              60
               99
              far
               
              39
              43
               78
              f
              
            
            
              
              17.
              26
              57
               98
              f
               
              42
              57
               95
              c
              
            
            
              
              18.
              38
              64
              100
              f
               
              46
              49
               85
              c
              
            
            
              
              19.
              32
              60
              100
              f
               
              45
              56
               93
              c
              
            
            
              
              20.
              44
              65
              100
              c
               
              50
              56
               92
              c
              
            
            
              
              21.
              39
              63
              100
              f
               
              48
              45
               80
              f
              
            
            
              
              22.
              28
              58
               98
              f
               
               
               
               
              f
              
            
            
              
              23.
              31
              63
              100
              f
               
              44
              46
               82
              f
              
            
            
              
              24.
              28
              57
               97
              f
               
              37
              50
               85
              f
              
            
            
              
              25.
              26
              55
               95
              f
               
              31
              48
               84
              f
              
            
            
              
              26.
              19
              52
               91
              f
               
              30
              48
               84
              c
              
            
            
              
              27.
              12
              55
               95
              fas
               
              22
              49
               85
              f
              
            
            
              
              28.
               8
              54
               94
              f
               
              21
              52
               90
              f
              
            
            
              
              29.
              12
              54
               96
              f
               
              23
              51
               89
              f
              
            
            
              
              30.
              19.
              55
               96
              c
               
              27
              53
               93
              c
              
            
            
              
              Dec.
              Therm.
              D.Luc
              D.Saus.
              
               
              Therm.
              D.Luc
              D.Saus.
               
              
            
            
              
               1.
              17.
              56.
               98
              f
               
              30
              50
               86
              c
              
            
            
              
               2.
              19.
              54.
               93
              car
               
              29
              50
               89
              s
              
            
            
              
               3.
              16.
              55
               97
              f
               
              26
              50
               88
              c
              
            
            
              
               4.
              21.
              55
               95
              c
               
              26
              52
               91
              c
              
            
            
              
               5.
              22.
              53
               93
              c
               
              29
              51
               90
              s
              
            
            
              
               6.
              26.
              57
               94
              cas
               
              25
              60
               96
              s
              
            
            
              
               7.
              22
              59
               96
              c
               
              22
              53
               88
              f
              
            
            
              
               8.
              16
              53
               90
              f
               
              28
              52
               86
              f
              
            
            
              
               9.
              13
              56
               95
              f
               
              21
              51
               85
              f
              
            
            
            
              
              10.
               6
              55
               95
              f
               
              25
              56
               93
              f
              
            
            
              
              11.
              16
              63
              100
              c
               
              25
              57
               93
              c
              
            
            
              
              12.
              17
              60
               98
              c
               
              21
              60
               97
              c
              
            
            
              
              13.
              21
              63
              100
              c
               
              25
              61
               98
              c
              
            
            
              
              14.
              22
              57
               93
              c
               
              24
              51
               84
              f
              
            
            
              
              15.
               8
              52
               88
              f
               
              15
              49
               82
              c
              
            
            
              
              16.
              15
              52
               88
              s
               
              16
              52
               91
              c
              
            
            
              
              17.
               4
              47
               81
              f
               
              17
              42
               77
              f
              
            
            
              
              18.
               0
              52
               90
              f
               
              12
              47
               82
              f
              
            
            
              
              19.
               8
              51
               90
              f
               
              22
              48
               81
              cas
              
            
            
              
              20.
              21
              65
               99
              c
               
              25
              58
               93
              f
              
            
            
              
              21.
              25
              62
               98
              c
               
              32
              63
              100
              fas
              
            
            
              
              22.
              33
              61
               97
              c
               
              35
              55
               90
              cas
              
            
            
              
              23.
              14
              60
               95
              fas
               
              21
              54
               86
              f
              
            
            
              
              24.
              29
              61
               98
              c
               
               
               
               
              r
              
            
            
              
              25.
              38
              85
              100
              c
               
              39
              82
              100
              car
              
            
            
              
              26.
              34
              76
               97
              c
               
              32
              63
               85
              c
              
            
            
              
              27.
              21
              59
               86
              f
               
              29
              54
               89
              s
              
            
            
              
              28.
              11
              60
               85
              f
               
              18
              49
               73
              f
              
            
            
              
              29.
               8
              62
               90
              f
               
              13
              56
               83
              f
              
            
            
              
              30.
               3
              60
               88
              f
               
              13
              53
               77
              f
              
            
            
              
              *31.
              – 1½
              60
               89
              f
               
              11
              56
               85
              c
              
            
          
          *There must have been some accident at the moment of observation which kept my thermometer up to–1½. It has always corresponded well with that of the Royal Observatory, which was this morning at 17½° of Reaumur below freezing, and the thermometer of the Marine Observatory was 18.4° below freezing which is 41.4° of Farenheit below freezing, and 9.4° below zero.
          
            
              
              1789.
                  
                  
                 
                  
               
                  
                 
                 
                 
              
            
            
              
              Jan.
               
               
               
               
               
               
               
               
               
              
            
            
              
               1.
              21
              72
              100
              cas
               
              34
              68
               95
              fas
              
            
            
              
               2.
              30
              72
              100
              c.
               
              36
              64
               91
              c
              
            
            
              
               3.
              26
              77
              100
              c.
               
              25
              73
               97
              c
              
            
            
              
               4.
               5
              63
               90
              f.
               
              14
              57
               81
              f
              
            
            
              
               5.
               6
              62
               88
              f.
               
              15
              53
               78
              f
              
            
            
              
               6.
              21
              62
               88
              f.
               
              19
              59
               86
              f
              
            
            
              
               7.
               6
              59
               86
              f.
               
              15
              56
               82
              f
              
            
            
              
               8.
              18
              58
               86
              f.
               
              22
              55
               82
              f
              
            
            
              
               9.
              25
              69
               95
              f.
               
              32
              63
               92
              c
              
            
            
              
              10.
              29
              70
               98
              c.
               
              33
              57
               86
              c
              
            
            
              
              11.
              21
              67
               96
              f.
               
              33
              72
              100
              cas
              
            
            
              
              12.
              28
              71
               96
              car.
               
              31
              59
               86
              c
              
            
            
              
              13.
              31
              74
               99
              r.
               
              40
              67
               95
              c
              
            
            
              
              14.
              38
              78
              100
              f.
               
              38
              75
              100
              c
              
            
            
              
              15.
              38
              81
               97
              car.
               
              43
              59
               86
              f
              
            
            
              
              16.
              38
              69
               96
              c.
               
              40
              68
               97
              c
              
            
            
              
              17.
              34
              77
               97
              f.
               
              39
              63
               90
              c
              
            
            
              
              18.
              41
              65
               92
              c.
               
              43
              65
               95
              r
              
            
            
              
              19.
              38
              66
               95
              f.
               
              45
              59
               89
              f
              
            
            
              
              20.
              35
              78
              100
              f.
               
              44
              71
               96
              c
              
            
            
            
              
              21.
              36
              68
               92
              c.
               
              46
              71
               98
              c
              
            
            
              
              22.
              35
              71
               98
              f.
               
              44
              55
               82
              c
              
            
            
              
              23.
              38
              59
               89
              c.
               
              50
              52
               80
              f
              
            
            
              
              24.
              41
              63
               95
              c.
               
              54
              53
               82
              c
              
            
            
              
              25.
              47
              65
               95
              car
               
              49
              68
               98
              r
              
            
            
              
              26.
              52.
              73
               97
              c.
               
              55
              64
               90
              c
              
            
            
              
              27.
              52
              72
               99
              c.
               
              59
              59
               89
              c
              
            
            
              
              28.
              51
              70
              100
              c.
               
              58
              52
               80
              f
              
            
            
              
              29.
              45
              66
               96
              c.
               
              49
              57
               88
              c
              
            
            
              
              30.
              41.
              67
               98
              f.
               
              50
              56
               86
              c
              
            
            
              
              31.
              38
              68
               98
              f.
               
              52
              56
               86
              f
              
            
            
              
              Feb.
               
               
               
               
               
               
               
               
               
              
            
            
              
               1.
              37
              64
               94
              f.
               
              49
              56
               90
              f
              
            
            
              
               2.
              45
              63
               94
              c.
               
              52
              53
               81
              f
              
            
            
              
               3.
              49
              67
               98
              c.
               
               
               
               
              car
              
            
            
              
               4.
              43
              61
               95
              f.
               
              49
              65
               99
              r
              
            
            
              
               5.
              39
              61
               93
              f.
               
              48
              49
               76
              car
              
            
            
              
               6.
              35
              67
              100
              c.
               
              46
              55
               86
              car
              
            
            
              
               7.
              42
              65
               97
              r.
               
              45
              64
               95
              c
              
            
            
              
               8.
              35
              67
              100
              f.
               
              45
              58
               92
              car
              
            
            
              
               9.
              37
              67
               99
              far
               
              45
              52
               84
              f
              
            
            
              
              10.
              36
              64
               98
              car
               
              41
              62
               96
              r
              
            
            
              
              11.
              36
              66
               98
              c.
               
              44
              55
               86
              car
              
            
            
              
              12.
              35
              63
               93
              carh
               
              40
              50
               77
              c
              
            
            
              
              13
              32
              65
               96
              f.
               
              44
              58
               91
              c
              
            
            
              
              14
              39
              61
               94
              c.
               
              48
              56
               89
              car
              
            
            
              
              15
              43
              61
               95
              c.
               
              49
              56
               88
              car
              
            
            
              
              16
              47
              64
               98
              c.
               
              48
              49
               78
              far
              
            
            
              
              17
              33
              61
               93
              f.
               
              44
              51
               85
              c
              
            
            
              
              18
              45
              62
               95
              c.
               
              49
              61
               95
              c
              
            
            
              
              19
              43
              64
               98
              c.
               
              50
              58
               90
              c
              
            
            
              
              20
              43
              67
               99
              f.
               
              52
              53
               84
              f
              
            
            
              
              21
              42
              64
               98
              c.
               
              52
              60
               94
              car
              
            
            
              
              22
              47
              57
               86
              car
               
              51
              51
               82
              far
              
            
            
              
              23
              40
              64
               99
              c.
               
              50
              52
               86
              c
              
            
            
              
              24
              41
              64
               97
              f.
               
              50
              51
               82
              c
              
            
            
              
              25
              39
              64
               99
              car
               
              45
              62
               96
              r
              
            
            
              
              26
              38
              63
               99
              rh
               
              43
              52
               92
              r
              
            
            
              
              27
              38
              63
               96
              far
               
              46
              53
               83
              f
              
            
            
              
              28.
              36
              61
               94
              c
               
              39
              65
              100
              r
              
            
            
              
              Mar.
               
               
               
               
               
               
               
               
               
              
            
            
              
               1.
              37
              65
               99
              c.
               
              42
              59
               90
              r.
              
            
            
              
               2.
              34
              64
               98
              c.
               
              35
              61
               94
              c.
              
            
            
              
               3.
              33
              63
               96
              car
               
              38
              53
               83
              c.
              
            
            
              
               4.
              33
              65
               98
              s.
               
              37
              53
               83
              c.
              
            
            
              
               5.
              30
              63
               96
              f.
               
              39
              51
               84
              cas
              
            
            
              
               6.
              32
              64
              100
              c.
               
              30
              56
               87
              s
              
            
            
              
               7.
              23
              60
               93
              f.
               
              33
              43
               74
              c
              
            
            
              
               8.
              27
              59
               91
              s.
               
              31
              57
               92
              s
              
            
            
            
              
               9.
              21
              60
               94
              f.
               
              34
              58
               94
              s
              
            
            
              
              10.
              31
              65
               96
              cas
               
               
               
               
              s
              
            
            
              
              11.
              30
              62
               98
              c.
               
              42
              50
               83
              cas
              
            
            
              
              12.
              29
              64
               97
              cas
               
              32
              54
               85
              fas
              
            
            
              
              13.
              29
              67
              100
              s.
               
              46
              52
               84
              f
              
            
            
              
              14.
              36
              67
              100
              car
               
              46
              55
               88
              f
              
            
            
              
              15.
              38
              69
              100
              c.
               
              51
              54
               87
              far
              
            
            
              
              16.
              35
              66
               99
              f.
               
              38
              58
               93
              c
              
            
            
              
              17.
              33
              57
               90
              c.
               
              39
              50
               80
              c
              
            
            
              
              18.
              34
              68
               93
              c.
               
              36
              62
               98
              s
              
            
            
              
              19.
              35
              69
              100
              car
               
              40
              51
               80
              fas
              
            
            
              
              20.
              32
              59
               91
              c
               
              44
              50
               82
              c
              
            
            
              
              21.
              41
              68
               99
              car
               
              50
              51
               80
              cahr
              
            
            
              
              22.
              47
              75
              100
              car
               
              55
              52
               84
              car
              
            
            
              
              23.
              43
              68
               99
              car
               
              44
              59
               89
              car
              
            
            
              
              24.
              36
              62
               92
              car
               
              44
              46
               74
              c
              
            
            
              
              25.
              39
              67
               99
              c
               
              51
              58
               88
              car
              
            
            
              
              26.
              35
              66
               95
              car
               
              40
              54
               80
              c
              
            
            
              
              27.
              30
              62
               90
              f
               
              44
              37
               69
              c
              
            
            
              
              28.
              30
              61
               95
              fas
               
              42
              42
               75
              cas
              
            
            
              
              29.
              36
              56
               88
              f
               
              46
              36
               68
              f
              
            
            
              
              30.
              33
              54
               
              f
               
              42
              49
               84
              fas
              
            
            
              
              31.
              32
              59
               94
              f
               
              49
              39
               70
              cas
              
            
            
              
              Apr.
               
               
               
               
               
               
               
               
               
              
            
            
              
               1.
              39
              60
               98
              r
               
              52
              53
               86
              cars
              
            
            
              
               2.
              47
              71
              100
              r
               
              54
              61
               94
              r
              
            
            
              
               3.
              50
              66
               98
              car
               
              56
              59
               90
              r
              
            
            
              
               4.
              46
              68
               99
              r
               
              53
              50
               80
              c
              
            
            
              
               5.
              39
              61
               94
              c
               
              48
              44
               73
              c
              
            
            
              
               6.
              37
              58
               91
              c
               
              51
              41
               73
              c
              
            
            
              
               7.
              42
              63
               97
              car
               
              51
              53
               87
              car
              
            
            
              
               8.
              39
              60
               95
              c
               
              50
              48
               80
              c
              
            
            
              
               9.
              39
              59
               91
              f
               
              56
              48
               82
              f
              
            
            
              
              10.
              43
              70
              100
              c
               
              58
              53
               85
              f
              
            
            
              
              11.
              45
              70
               99
              c
               
              56
              55
               86
              c
              
            
            
              
              12.
              47
              66
               98
              c
               
              54
              52
               85
              c
              
            
            
              
              13.
              40
              67
               99
              car
               
              51
              44
               72
              c
              
            
            
              
              14.
              37
              59
               90
              f
               
               
               
               
              f
              
            
            
              
              15.
              40
              49
               83
              f
               
              62
              31
               65
              f
              
            
            
              
              16.
              46
              56
               91
              c
               
              63
              42
               81
              c
              
            
            
              
              17.
              49
              59
               96
              c
               
              60
              55
               92
              r
              
            
            
              
              18.
              49
              66
               96
              c
               
              60
              48
               81
              c
              
            
            
              
              19.
              47
              59
               90
              f
               
              60
              39
               74
              c
              
            
            
              
              20.
              43
              58
               91
              f
               
              65
              33
               68
              f
              
            
            
              
              21.
              46
              53
               90
              f
               
              61
              45
               85
              c
              
            
            
              
              22.
              50
              53
               91
              f
               
              63
              38
               75
              f
              
            
            
              
              23.
              46
              52
               91
              f
               
              54
              46
               89
              car
              
            
            
              
              24.
              48
              65
               98
              r
               
              56
              43
               76
              car
              
            
            
              
              25.
              42
              46
               78
              f
               
              60
              35
               70
              c
              
            
            
              
              26.
              47
              59
               91
              car
               
              54
              50
               90
              r
              
            
            
            
              
              27.
              42
              55
               91
              f
               
              57
              40
               75
              f
              
            
            
              
              28.
              48
              55
               95
              f
               
               
               
               
              car
              
            
            
              
              29.
              49
              53
               95
              c
               
              60
              43
               79
              c
              
            
            
              
              30.
              46
              55
               90
              f
               
              60
              38
               70
              f
              
            
            
              
              May
               
               
               
               
               
               
               
               
               
              
            
            
              
               1.
              49
              51
               89
              f
               
              66
              36
               69
              f
              
            
            
              
               2.
              51
              49
               90
              f
               
              69
              30
               65
              f
              
            
            
              
               3.
              54
              46
               90
              c
               
              64
              42
               86
              car
              
            
            
              
               4.
              55
              60
               98
              car
               
              70
              38
               75
              c
              
            
            
              
               5.
              55
              58
               96
              f
               
               
               
               
              c
              
            
            
              
               6.
              54
              46
               84
              f
               
               
               
               
              c
              
            
            
              
               7.
              54
              57
               97
              f
               
              69
              32
               66
              f
              
            
            
              
               8.
              51
              48
               92
              f
               
              71
              29
               64
              f
              
            
            
              
               9.
              55
              43
               85
              f
               
               
               
               
              f
              
            
            
              
              10.
              57
              46
               90
              f
               
              75
              32
               72
              f
              
            
            
              
              11.
              58
              50
               96
              f
               
              78
              31
               69
              f
              
            
            
              
              12.
              59
              48
               94
              f
               
               
               
               
              f
              
            
            
              
              13.
              63
              48
               94
              f
               
              83
              24
               58
              f
              
            
            
              
              14.
              66
              45
               92
              c
               
              75
              40
               85
              car
              
            
            
              
              15.
              63
              53
               96
              car
               
              72
              40
               79
              far
              
            
            
              
              16.
              56
              51
               96
              c
               
              65
              43
               83
              car
              
            
            
              
              17.
              53
              53
               97
              f
               
              71
              35
               72
              c
              
            
            
              
              18.
              57
              49
               93
              car
               
              65
              34
               70
              f
              
            
            
              
              19.
              48
              50
               94
              f
               
              65
              31
               69
              f
              
            
            
              
              20.
              49
              49
               93
              f
               
              68
              31
               70
              f
              
            
            
              
              21.
              54
              49
               95
              c
               
              69
              38
               82
              car
              
            
            
              
              22.
              52
              53
               96
              far
               
              69
              37
               80
              c
              
            
            
              
              23.
              59
              48
               93
              c
               
              76
              30
               70
              f
              
            
            
              
              24.
              64
              38
               83
              f
               
              81
              30
               69
              f
              
            
            
              
              25.
              65
              49
               97
              c
               
              71
              37
               78
              car
              
            
            
              
              26.
              59
              50
               97
              car
               
               
               
               
              car
              
            
            
              
              27.
              55
              53
              100
              r
               
              66
              42
               82
              c
              
            
            
              
              28.
              51
              53
               96
              f
               
              70
              34
               73
              c
              
            
            
              
              29.
              52
              49
               95
              c
               
              68
              37
               77
              car
              
            
            
              
              30.
              53
              52
               98
              f
               
              61
              47
               93
              car
              
            
            
              
              31.
              55
              52
               94
              c
               
              63
              47
               92
              r
              
            
            
              
              June
               
               
               
               
               
               
               
               
               
              
            
            
              
               1.
              53
              58
              100
              c
               
              64
              46
               85
              car
              
            
            
              
               2.
              51
              59
              100
               
               
               
               
               
              car
              
            
            
              
               3.
              52
              55
               97
              far
               
              70
              34
               74
              f
              
            
            
              
               4.
              56
              62
               98
              car
               
              60
              43
               82
              far
              
            
            
              
               5.
              52
              54
               93
              car
               
              60
              48
               86
              car
              
            
            
              
               6.
              53
              59
               96
              c
               
              60
              43
               83
              car
              
            
            
              
               7.
              53
              54
               93
              car
               
              61
              42
               79
              far
              
            
            
              
               8.
              50
              54
               94
              car
               
              62
              40
               79
              c
              
            
            
              
               9.
              51
              54
               94
              c
               
               
               
               
              r
              
            
            
              
              10.
              52
              55
               99
              c
               
              65
              40
               77
              f
              
            
            
              
              11.
              56
              51
               91
              c
               
              68
              38
               74
              f
              
            
            
              
              12.
              52
              65
              100
              c
               
              68
              38
               71
              f
              
            
            
              
              13.
              53
              61
               98
              f
               
              69
              39
               72
              f
              
            
            
            
              
              14.
              55
              62
              100
              c
               
              69
              44
               80
              f
              
            
            
              
              15.
              57
              60
               95
              f
               
               
               
               
              f
              
            
            
              
              16.
              61
              48
               91
              f
               
              74
              42
               85
              car
              
            
            
              
              17.
              65
              53
               93
              c
               
              73
              46
               86
              car
              
            
            
              
              18.
              64
              52
               92
              c
               
              77
              38
               77
              car
              
            
            
              
              19.
              67
              54
               91
              car
               
              74
              51
               91
              car
              
            
            
              
              20.
              62
              65
               99
              car
               
              74
              40
               75
              f
              
            
            
              
              21.
              61
              60
               96
              f
               
              71
              38
               78
              far
              
            
            
              
              22.
              57
              53
               93
              c
               
              65
              44
               83
              car
              
            
            
              
              23.
              60
              51
               90
              c
               
               
               
               
              car
              
            
            
              
              24.
              60
              47
               79
              c
               
               
               
               
              car
              
            
            
              
              25.
              57
              54
               93
              c
               
               
               
               
              car
              
            
            
              
              26.
              56
              52
               93
              far
               
              66
              44
               85
              car
              
            
            
              
              27.
              56
              56
               95
              car
               
              66
              43
               80
              car
              
            
            
              
              28.
              54
              53
               95
              c
               
              60
              47
               89
              cahr
              
            
            
              
              29.
              51
              55
               97
              c
               
              63
              39
               75
              far
              
            
            
              
              30.
              54
              53
               94
              f
               
               
               
               
              far
              
            
            
              
              July
               
               
               
               
               
               
               
               
               
              
            
            
              
               1.
              51
              56
               96
              f
               
              71
              54
               71
              c
              
            
            
              
               2.
              57
              52
               90
              f
               
              73
              31
               70
              f
              
            
            
              
               3.
              63
              53
               95
              f
               
              79
              31
               70
              f
              
            
            
              
               4.
              66
              53
               93
              f
               
              74
              37
               80
              car
              
            
            
              
               5.
              65
              60
               98
              car
               
              69
              48
               85
              car
              
            
            
              
               6.
              58
              57
               95
              car
               
              71
              36
               73
              f
              
            
            
              
               7.
              57
              55
               94
              f
               
               
               
               
              c
              
            
            
              
               8
              65
              47
               90
              c
               
              72
              35
               73
              f
              
            
            
              
               9
              62
              47
               90
              f
               
              76
              32
               72
              f
              
            
            
              
              10
              62
              50
               92
              f
               
               
               
               
              f
              
            
            
              
              11
              65
              46
               87
              f
               
              74
              33
               73
              f
              
            
            
              
              12
              63
              46
               90
              c
               
              78
              36
               76
              c
              
            
            
              
              13
              62
              56
               96
              c
               
              70
              42
               82
              car
              
            
            
              
              14
              61
              54
               95
              car
               
              72
              41
               78
              c
              
            
            
              
              15
              62
              55
               95
              c
               
              75
              41
               77
              f
              
            
            
              
              16
              65
              48
               88
              c
               
              70
              43
               85
              car
              
            
            
              
              17
              58
              55
               96
              car
               
              70
              36
               74
              c
              
            
            
              
              18
              58
              54
               94
              far
               
               
               
               
              c
              
            
            
              
              19
              60
              55
               98
              c
               
              68
               
               92
              car
              
            
            
              
              20
              59
              49
               99
              c
               
              71
              41
               79
              c
              
            
            
              
              21
              63
              57
               97
              c
               
               
               
               
               
              
            
            
              
              22
              63
              58
               97
              c
               
              67
              42
               86
              c
              
            
            
              
              23
              58
              54
               95
              far
               
              66
              44
               85
              car
              
            
            
              
              24
              54
              54
               96
              far
               
              70
              35
               70
              c
              
            
            
              
              25
              59
              58
              100
              car
               
              71
              45
               83
              far
              
            
            
              
              26
              61
              54
               94
              car
               
              72
              39
               78
              c
              
            
            
              
              27
              62
              57
               99
              c
               
              64
              57
               99
              r
              
            
            
              
              28
              57
              58
               97
              car
               
              62
              54
               93
              car
              
            
            
              
              29
              56
              59
               97
              c
               
              70
              40
               79
              f
              
            
            
              
              30
              61
              57
               95
              c
               
              71
              37
               75
              c
              
            
            
              
              31
              56
              49
               87
              f
               
              70
              39
               85
              r
              
            
            
            
              
              Aug.
               
               
               
               
               
               
               
               
               
              
            
            
              
               1.
              56
              55
               95
              far
               
              68
              40
               76
              f
              
            
            
              
               2.
              56
              56
               95
              c
               
              70
              35
               72
              c
              
            
            
              
               3.
              56
              56
               97
              f
               
              75
              34
               72
              f
              
            
            
              
               4.
              59
              53
               95
              f
               
               
               
               
              f
              
            
            
              
               5.
              69
              52
               95
              c
               
              80
              36
               78
              f
              
            
            
              
               6.
              66
              53
               95
              c
               
              71
              36
               71
              f
              
            
            
              
               7.
              55
              51
               93
              c
               
              71
              38
               75
              c
              
            
            
              
               8.
              56
              52
               95
              f
               
              75
              32
               68
              f
              
            
            
              
               9.
              59
              50
               94
              f
               
              79
              33
               71
              f
              
            
            
              
              10.
              61
              53
               95
              f
               
              80
              32
               69
              c
              
            
            
              
              11.
              65
              48
               92
              c
               
               
               
               
              c
              
            
            
              
              12.
              64
              54
               98
              c
               
              81
              31
               66
              f
              
            
            
              
              13.
              63
              50
               95
              f
               
              80
              30
               66
              f
              
            
            
              
              14.
              61
              53
               97
              f
               
              75
              35
               70
              c
              
            
            
              
              15.
              62
              56
               99
              c
               
              76
              35
               69
              f
              
            
            
              
              16.
              58
              54
               97
              c
               
              70
              46
               
              c
              
            
            
              
              17.
              61
              59
              100
              c
               
              71
              49
               87
              far
              
            
            
              
              18.
              62
              60
               99
              far
               
              74
              39
               75
              f
              
            
            
              
              19.
              57
              59
               98
              f
               
              78
              34
               68
              f
              
            
            
              
              20.
              59
              57
               98
              f
               
              78
              36
               74
              car
              
            
            
              
              21.
              64
              57
               99
              car
               
              68
              49
               91
              car
              
            
            
              
              22.
              57
              59
              100
              car
               
              76
              36
               72
              c
              
            
            
              
              23.
              51
              55
               96
              f
               
              66
              41
               81
              far
              
            
            
              
              24.
              54
              57
               97
              c
               
              71
              36
               76
              c
              
            
            
              
              25.
              54
              58
               99
              c
               
               
               
               
              c
              
            
            
              
              26.
              56
              56
               98
              f
               
               
               
               
              c
              
            
            
              
              27.
              56
              55
               98
              c
               
              74
              38
               77
              f
              
            
            
              
              28.
              58
              62
              100
              f
               
              79
              32
               69
              f
              
            
            
              
              29.
              59
              55
               97
              f
               
              84
              34
               75
              f
              
            
            
              
              30.
              62
              57
              100
              c
               
              70
              53
               92
              car
              
            
            
              
              31.
              54
              59
               99
              c
               
              64
              52
               91
              car
              
            
            
              
              1789.
               
              Luc.
              Saus.
               
               
               
               
               
               
              
            
            
              
              Sep.
               
              Hygromet.
               
               
               
               
               
               
              
            
            
              
               1.
              51
              58
               98
              f
               
              71
              33
               69
              c
              
            
            
              
               2.
              58
              55
               96
              c
               
               
               
               
               
              
            
            
              
               3.
              54
              60
              100
              f
               
               
               
               
              rl
              
            
            
              
               4.
              58
              58
               97
              c
               
              69
              45
               83
              far
              
            
            
              
               5.
              57
              59
              100
              c
               
              72
              38
               75
              c
              
            
            
              
               6.
              60
              59
               99
              car
               
              67
              48
               90
              car
              
            
            
              
               7.
              56
              61
              100
              c
               
              71
              38
               77
              f
              
            
            
              
               8.
              57
              58
               98
              c
               
              72
              38
               75
              f
              
            
            
              
               9.
              53
              58
               98
              f
               
              75
              37
               77
              f
              
            
            
              
              10.
              57
              58
               99
              f
               
              80
              33
               70
              f
              
            
            
              
              11.
              64
              50
               91
              c
               
               
               
               
              r
              
            
            
              
              12.
              48
              59
               97
              f
               
              65
              37
               75
              c
              
            
            
              
              13.
              42
              57
               98
              f
               
              69
              35
               70
              f
              
            
            
              
              14.
              52
              55
               96
              c
               
              68
              41
               79
              c
              
            
            
              
              15.
              54
              56
               98
              c
               
               
               
               
              c
              
            
            
            
              
              16.
              46
              55
               98
              far
               
              64
              36
               75
              c
              
            
            
              
              17.
              45
              55
               97
              cahr
               
              54
              32
               94
              car
              
            
            
              
              18.
              40
              56
               98
              f
               
              60
              40
               84
              c
              
            
            
              
              19.
              50
              57
               99
              c
               
              55
              55
               97
              car
              
            
            
              
              20.
              49
              58
              100
              car
               
              58
              57
              100
              r
              
            
            
              
              21.
              52
              59
               98
              c
               
              58
              54
               97
              r
              
            
            
              
              22.
              45
              63
              100
              f
               
              65
              42
               80
              c
              
            
            
              
              23.
              53
              58
               99
              c
               
              64
              51
               89
              car
              
            
            
              
              24.
              50
              57
               98
              far
               
              65
              41
               78
              c
              
            
            
              
              25.
              47
              61
               99
              c
               
               
               
               
               
              
            
            
              
              26.
               
               
               
               
               
               
               
               
               
              
            
            
              
              27.
               
               
               
               
               
               
               
               
               
              
            
            
              
              28.
               
               
               
               
               
               
               
               
               
              
            
            
              
              29.
               
               
               
               
               
               
               
               
               
              
            
            
              
              30.
               
               
               
               
               
               
               
               
               
              
            
            
              
            
            
              
              1790.
               
              Monticello.
               
               
               
               
               
               
              
            
            
              
              Jan.
               
               
               
               
               
               
               
               
               
              
            
            
              
               
               
               
               
               
               
              Feb.
               
               
               
              
            
            
              
               5.
              43
              c
               
              fas
               
               1.
              39
              c
               
              far
            
            
              
               6.
              28
              f
               34
              s
               
               2
              46
              r
               
              c
            
            
              
               7.
              36
              c
               
              f
               
               3
              29
              c
              31
              c
            
            
              
               8.
              43
              c
               47
              f
               
               4
               
              carhs
               
              fas
            
            
              
               9.
              41
              f
               
              f
               
               5
              30
              f
               
              f
            
            
              
              10.
              33
              f
               
              f
               
               6
              25
              f
              30
              f
            
            
              
              11.
              30
              s
               
              rs
               
               7
              24
              c
               
              f
            
            
              
              12.
              39
              f
               
              f
               
               8
              42
              f
              43
              c
            
            
              
              13.
              33
              c
               38
              c
               
               9
              22
              s
              27
              f
            
            
              
              14.
              42
              r
               
              c
               
              10
              14
              f
               
              f
            
            
              
              15.
              39
              c
               
              c
               
              11
              20
              f
              30
              c
            
            
              
              16.
              40
              c
               52
              c
               
              12
              17
              f
              25
              f
            
            
              
              17.
              48
              r
               44
              c
               
              13
              16
              f
              29
              c
            
            
              
              18.
              43
              car
               
              c
               
              14
              28
              car
               
              f
            
            
              
              19.
              55
              c
               
              f
               
              15
              38
              f
               
              c
            
            
              
              20.
              42
              f
               
              f
               
              16
              52
              car
              61
              f
            
            
              
              21.
               
              f
               
              f
               
              17
              58
              car
               
              f
            
            
              
              22.
               
              f
               
              f
               
              18
              58
              car
              45
              r
            
            
              
              23.
               
              f
               
              c
               
              19
              44
              f
              53
              f
            
            
              
              24.
              38
              f
               
              c
               
              20
              46
              c
              54
              far
            
            
              
              25.
              38
              f
               
              f
               
              21
              50.
              f
               
              f
            
            
              
              26.
              35
              f
               
              c
               
              22
              43
              c
              48
              c
            
            
              
              27.
              38
              sar
               
              f
               
              23.
              40
              r
              43
              c
            
            
              
              28.
              32
              f
               
              f
               
              24
              43
              r
              58
              f
            
            
              
              29.
              26
              f
               
              f
               
              25
              42
              f
              54
              f
            
            
              
              30.
              35
              f
               
              f
               
              26
              45
              f
              52
              c
            
            
              
              31.
              36
              f
               
              f
               
              27
              48
              f
              51
              f
            
            
              
               
               
               
               
               
               
              28
              45
              f
               
              
            
            
              
            
          
          
          
            
              
                 Stock of wine on hand Apr. 7. 1787.
            
            
              1787.  
              bott.
              
            
            
              Apr.
              7.
               88.
              Bourdeaux. from Bondfeild in 1785 & 1786.
            
            
               
               95.
              Grave. from Bondfeild in 1786.
            
            
               
               
              Cayusac.
            
            
               
               29.
              Champagne. Chevr. Luzerne.
            
            
               
              100.
              Gayac.
            
            
               
              183.
              Madeira. of which 154. is from N. York.
            
            
               
               18.
              Setubal
            
            
               
               20.
              Port
            
            
               
               19.
              Pico
            
            
               
               15.
              Calcavallo
            
            
               
               
              Malvoisie
            
            
               
               10.
              Chipre
            
            
               
               8.
              Eleatico.
            
            
              1787.
               
                =  2₶– 4  =   11s   =   5s    3 – 0the bottle  
            
            
              May
               
              124.
              Monrachet. from Parent. de la Tour’s. 274₶ + 65₶ + 34₶–10
            
            
              July
              4.
              250.
                 Frontignan. white. Lambert 300₶}+ 25₶ + 213₶     Frontignan. red. Lambert  49–10  
            
            
              
               
               33.
            
            
              
              7.
               72.
              Pacaret. Mr. Grand.
            
            
               
               
                 s d }pr. bottle.    =  12–7    =  7–8    20–3  
            
            
              
              13.
              124.
              Meursault de M. Bachey de 1784. goutte d’or 78₶ + 48₶. at Beaune.
            
            
               
              126.
              Caumartin. 125 bottles. 84₶. en futaille = 13s–4d & 48₶ bottles &c. = 7s–8d = 21s the bottle.
            
            
              Aug.
               
              180
              Chateau-Margot. from Messrs. Feger, Grammont & co.
            
            
               
               
               Note I sent 124. bottles of this to A. Donald.
            
            
              1788
               
              
            
            
              Feb.
              12.
              248
              Meursault de M. Bachey de 1784. goutte d’or. 200₶ + 100₶ + 66₶.
            
            
               
              123
              Voulenaye. 90₶. + 50₶ + 33₶ =
            
            
              Apr.
              23.
              250
              Sauterne. du Comte de Lur-Saluce, 312₶–10 + 28₶. at Bord. bott. includd.
            
            
              1789.
               
              
            
            
              Mar.
              1.
              248.
              Meursault de 1784. 170₶ + 102₶ = 272₶ is 13¾s + 8¼s = 22s pr. bottle delivd. at Beaune. Add 66₶. transportn. = 338₶ is 27¾s the bottle.
            
          
        